



Exhibit 10.52


Execution Copy














ASSET PURCHASE AGREEMENT
BETWEEN
SCHLUMBERGER TECHNOLOGY CORPORATION
AND
WEATHERFORD U.S. HOLDINGS, L.L.C.




Dated as of December 29, 2017





--------------------------------------------------------------------------------





TABLE OF CONTENTS
Page


 
 
ARTICLE I. DEFINITIONS
1


 
1.1
Certain Definitions
1


 
1.2
Terms Defined Elsewhere in this Agreement
9


 
1.3
Other Definitional and Interpretive Matters
10


 
 
 
 
ARTICLE II. ORGANIZATION OF THE COMPANY
11


 
2.1
Consideration
11


 
2.2
Payment of Purchase Price
11


 
2.3
Allocation of Purchase Price and Purchase Price Allocation Forms
11


 
 
 
 
ARTICLE III. PURCHASE AND SALE OF ASSETS; ASSUMPTION OF LIABILITIES
12


 
3.1
Purchase and Sale of Assets
12


 
3.2
Excluded Assets
13


 
3.3
Assumption of Liabilities
13


 
3.4
Excluded Liabilities
14


 
3.5
Further Conveyances and Assumptions; Consent of Third Parties
14


 
3.6
Use of Marks
16


 
 
 
 
ARTICLE IV. CLOSING AND TERMINATION
16


 
4.1
Closing Date
16


 
4.2
Deliveries by Weatherford at the Closing
16


 
4.3
Deliveries by Schlumberger at the Closing
16


 
 
 
 
ARTICLE V. REPRESENTATIONS AND WARRANTIES OF WEATHERFORD
17


 
5.1
Organization and Good Standing
17


 
5.2
Authorization of Agreement
17


 
5.3
Conflicts; Consents of Third Parties
18


 
5.4
Title to Contributed Assets; Sufficiency; Condition
18


 
5.5
No Material Changes
18


 
5.6
Taxes
19


 
5.7
Real Property
19


 
5.8
Tangible Personal Property
21


 
5.9
Material Contracts
21


 
5.10
Employee Benefits
22


 
5.11
Labor
23


 
5.12
Litigation
24


 
5.13
Compliance with Laws; Permits
24


 
5.14
Environmental Matters
24


 
5.15
Anti-Corruption
25


 
5.16
Compliance with Trade Laws
25


 
5.17
Financial Advisors
25


 
5.18
No Other Representations or Warranties; Schedules
25


 
 
 
 
ARTICLE VI. REPRESENTATIONS AND WARRANTIES OF SCHLUMBERGER
26


 
6.1
Organization and Good Standing
26


 
6.2
Authorization of Agreement
26


 
6.3
Conflicts; Consents of Third Parties
26


 
6.4
Litigation
27


 
6.5
Financial Advisor
27


 
6.6
“AS IS” Transaction


27


 
 
 
 
i




--------------------------------------------------------------------------------





TABLE OF CONTENTS
 
(Continued)
Page
 
 
 
 
ARTICLE VII. COVENANTS
28


 
7.1
Consents
28


 
7.2
Use of Name
28


 
7.3
Preservation of Records
28


 
7.4
Publicity
28


 
7.5
Non-solicit; Confidential Information
29


 
7.6
Tax Matters
30


 
7.7
Schlumberger Purchase under Certain Excluded Contracts
32


 
7.8
Know-how
32


 
7.9
Confidentiality
33


 
7.10
No Warranties
34


 
 
 
 
ARTICLE VIII. [RESERVED]
34


 
 
ARTICLE IX. INDEMNIFICATION
34


 
9.1
Survival of Representations and Warranties
34


 
9.2
Indemnifications
34


 
9.3
Indemnification Procedures
35


 
9.4
Limitations on Indemnification for Breaches of Representations and Warranties
36


 
9.5
Tax Indemnification
37


 
9.6
No Consequential Damages
37


 
9.7
Exclusive Remedy; Negligence of Indemnified Parties
38


 
 
 
 
ARTICLE X. MISCELLANEOUS
38


 
10.1
Expenses
38


 
10.2
Waiver of Jury Trial; Submission to Jurisdiction; Consent to Service of Process
40


 
10.3
Entire Agreement; Amendments and Waivers
40


 
10.4
Governing Law
41


 
10.5
Notices
68


 
10.6
Severability
69


 
10.7
Binding Effect; Assignment
69


 
10.8
Counterparts
70


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
ii




--------------------------------------------------------------------------------







TABLE OF CONTENTS
Page
(Continued)
 
Schedules
 
 
 
 
1.1(a)
Weatherford Employees


 
1.1(b)
Excluded Contracts
 
1.1(c)
Knowledge
 
1.1(d)
Indebtedness
 
3.1(k)
Purchased Assets


 
5.5
No Material Changes
 
5.7
Real Property


 
5.8
Personal Property
 
5.9
Material Contracts
 
5.11
Labor
 
 
 
 
Exhibits
 
 
 
 
A
Terms of Purchase Under Certain Excluded Contracts
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
iii




--------------------------------------------------------------------------------








ASSET PURCHASE AGREEMENT
This ASSET PURCHASE AGREEMENT, dated as of December 29, 2017 (the “Agreement”),
between Schlumberger Technology Corporation, a Texas corporation
(“Schlumberger”) and WEATHERFORD U.S. HOLDINGS, L.L.C., a Delaware limited
liability company.
WITNESSETH:
WHEREAS, Weatherford presently conducts the Business in the Territory;
WHEREAS, Weatherford desires to transfer and assign, directly and indirectly, to
Schlumberger all of the Purchased Assets and Assumed Liabilities of Weatherford
related to the Business, all as more specifically provided herein;
WHEREAS, all of the Purchased Assets covered by this Agreement are included
within and are a subset of the assets that would have been contributed to a U.S.
joint venture by Weatherford pursuant to the MFA (as defined herein) for which
Schlumberger N.V. submitted a Notification and Report Form under the HSR Act and
received early termination of the HSR waiting period on November 22, 2017
(Transaction Identification Number 20171045), and therefore, no further HSR
filings or amendments to HSR filings are required for the transactions
contemplated by the Agreement; and
WHEREAS, certain terms used in this Agreement are defined in Section 1.1;
NOW, THEREFORE, in consideration of the promises and the mutual covenants and
agreements hereinafter contained, the parties hereby agree as follows:
ARTICLE I.


DEFINITIONS


1.1    Certain Definitions.


For purposes of this Agreement, the following terms shall have the meanings
specified in this Section 1.1:
“Affiliate” shall mean, with respect to any Person, any other Person that,
directly or indirectly through one or more intermediaries, controls, or is
controlled by, or is under common control with, such Person, and the term
“control” (including the terms “controlled by” and “under common control with”)
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of such Person, whether through
ownership of voting securities, by contract or otherwise.
“Antitrust Law” shall mean the Sherman Antitrust Act, the Clayton Antitrust Act,
the HSR Act, the Federal Trade Commission Act and all other United States,
federal or state or foreign or multinational statutes, rules, regulations,
orders, decrees, administrative or judicial doctrines or other Laws, including
merger


1

--------------------------------------------------------------------------------





control Laws, that are designed or intended to prohibit, restrict or regulate
actions having the purpose or effect of lessening or negatively impacting
competition, monopolization or restraint of trade.
“Business” shall mean, collectively, Weatherford’s Pressure Pumping Business and
Weatherford’s Pump Down Perforating Business, in each case within the Territory.
“Business Day” shall mean any day of the year on which national banking
institutions in Houston, Texas are open to the public for conducting business
and are not required or authorized to close.
“Code” shall mean the Internal Revenue Code of 1986, as amended.
“Contract” shall mean any written contract, lease, license, purchase order,
commitment or other arrangement or agreement.
“Disclosure Schedules” shall mean the Schedules dated and delivered the date of
this Agreement and containing exceptions to the representations, warranties and
covenants hereof and certain other information called for hereby.
“Documents” shall mean all files, documents, instruments, papers, books,
reports, records, tapes, photographs, letters, budgets, forecasts, ledgers,
journals, title policies, customer lists, regulatory filings, operating data and
plans, technical documentation (design specifications, functional requirements,
operating instructions, logic manuals, flow charts, etc.), user documentation
(installation guides, user manuals, training materials, release notes, working
papers, etc.), marketing documentation (sales brochures, flyers, pamphlets, web
pages, etc.), and other similar materials related primarily to the Business or
the Purchased Assets in each case whether or not in electronic form.
“Employee Benefit Plans” shall mean any plan, program, policy, agreement,
arrangement or understanding that is an employment, consulting, deferred
compensation, executive compensation, incentive or other bonus plan, all
pension, retirement, profit-sharing, savings, supplemental retirement, stock
option, stock purchase, stock appreciation right, restricted stock, restricted
stock unit, deferred stock unit, or other equity based compensation plan or
arrangement, medical, hospitalization, vision, dental, health, life, disability
or accident insurance, sick leave, vacation or paid time off plan or program,
and any severance, salary continuation, or termination of employment plans,
arrangements or agreements, including any “employee benefit plan” as defined in
Section 3(3) of ERISA.
“Employee Matters Agreement” shall mean the agreement bearing such name to be
executed and delivered by the parties at Closing.


“End User Know-how” shall mean all product manuals, data sheets, marketing
materials and other materials normally delivered to the end user of a Licensed
Product and Service Offering or used in the Ordinary Course of Business to
enable or facilitate the use of the Licensed Product and Service Offering within
the Territory for the Business.
“Environmental Costs and Liabilities” shall mean, with respect to any Person,
all liabilities, obligations, responsibilities, Remedial Actions, losses,
damages, punitive damages, consequential damages,


2

--------------------------------------------------------------------------------





treble damages, costs and expenses (including all reasonable fees, disbursements
and expenses of counsel, experts and consultants and costs of investigation and
feasibility studies, and environmental studies), fines, penalties, sanctions and
interest incurred as a result of any claim or demand by any other Person or in
response to any noncompliance or alleged noncompliance with an Environmental Law
or Environmental Permit, the presence, Release or threatened Release of
Hazardous Materials, the presence, storage, transportation, treatment disposal
or recycling of Hazardous Materials at any location, whether known or unknown,
accrued or contingent, whether based in contract, tort, implied or express
warranty, strict liability, criminal or civil statute, to the extent based upon,
related to, or arising under or pursuant to any Environmental Law, Environmental
Permit, order or agreement with any Governmental Body or other person, which
relates to any environmental, health or safety condition, noncompliance with
Environmental Law or the presence, Release or threatened Release of Hazardous
Materials.


“Environmental Law” shall mean any foreign, federal, provincial, state,
municipal or local statute, regulation, ordinance, code, decree, judgment,
directive, Order, rule or common law relating to pollution, or the protection of
human health, welfare and safety of the environment or natural resources, or the
manufacture, processing, distribution, use, treatment, storage, Release,
threatened Release, transport, management, disposal or handling of Hazardous
Materials, including the Comprehensive Environmental Response, Compensation and
Liability Act (42 U.S.C. § 9601 et seq.), the Oil Pollution Act of 1990 (33
U.S.C. § 2701 et seq.), the Hazardous Materials Transportation Act (49 U.S.C.
App. § 1801 et seq.), the Resource Conservation and Recovery Act (42 U.S.C. §
6901 et seq.), the Clean Water Act (33 U.S.C. § 1251 et seq.), the Clean Air Act
(42 U.S.C. § 7401 et seq.), the Toxic Substances Control Act (15 U.S.C. § 2601
et seq.), the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. §
136 et seq.), the Emergency Planning and Community Right-to-Know Act (42 U.S.C.
§§ 11001 et seq.), the Pipeline Safety Act (49 U.S.C. §§ 60101 et seq.), and the
Occupational Safety and Health Act (29 U.S.C. § 651 et seq.), all as amended,
and the regulations promulgated pursuant thereto and all applicable other
federal, state, provincial, local and municipal laws analogous to any of the
above.
“Environmental Permit” shall mean any Permit, variance, exemption or other
authorization required under any Environmental Law.
“Equipment” shall mean all equipment and vehicles owned or used by Weatherford,
primarily in connection with the Business, including mobile pressure pumping
equipment, trucks (including both wireline and field support trucks), trailers,
pressure control equipment and gun loading equipment.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.
“ERISA Affiliate” shall mean with respect to any Person, any trade or business,
whether or not incorporated, which together with such Person would be deemed a
“single employer” within the meaning of Section 414(b), (c) or (m) of the Code.


3

--------------------------------------------------------------------------------





“Excluded Contracts” shall mean the Contracts related to the Business and listed
on Schedule 1.1(b).
“Field Operations Know-how” shall mean all technical information and materials
(but excluding human resources) used by operators in the field in the Ordinary
Course of Business to deploy, perform or install the Licensed Product and
Service Offerings for the end user or end client within the Territory for the
Business, including but not limited to operating manuals, installation
procedures, and training materials for operators (as applicable). The inclusion
of training materials in this definition does not include training services.
“Furniture” shall mean all furniture, fixtures, furnishings, leasehold
improvements, and other tangible personal property owned or used by Weatherford,
primarily in the conduct of the Business and located on the Leased Real Property
or the Owned Real Property, including all such artwork, desks, chairs, tables,
Hardware, copiers, telephone lines and numbers, telecopy machines and other
telecommunication equipment, cubicles and miscellaneous office furnishings and
supplies.
“GAAP” shall mean generally accepted accounting principles in the United States
as of the date hereof.
“Government Official” shall mean any (i) officer or employee of any Governmental
Body, including any entities owned or controlled by any Governmental Body, such
as state-owned or state-operated companies; (ii) officer or employee of a public
international organization such as the United Nations or the World Bank; (iii)
individual acting in an official capacity for or on behalf of a Governmental
Body; and (iv) political party, party official, or candidate for public office.
“Governmental Body” shall mean any government or governmental or regulatory body
thereof, or political subdivision thereof, whether domestic, multinational,
foreign, federal, provincial, state, municipal or local, or any agency,
instrumentality or authority thereof, or any court or arbitrator (public or
private).
“Hardware” shall mean any and all computer and computer-related hardware,
including, but not limited to, computers, file servers, facsimile servers,
scanners, color printers, laser printers and networks.
“Hazardous Material” shall mean any substance, material or waste which is
regulated by any Governmental Body pursuant to Environmental Laws, including
petroleum and its derivatives any by-products, asbestos, and polychlorinated
biphenyls, and any material, waste or substance which is defined as a “hazardous
waste,” “hazardous substance,” “hazardous material,” “restricted hazardous
waste,” “industrial waste,” “solid waste,” “contaminant,” “pollutant,” “toxic
waste” or “toxic substance” under any provision of Environmental Law.
“HSR Act” shall mean the Hart-Scott-Rodino Antitrust Improvements Act of 1976,
as amended.
“Inbound IP License Agreement” shall mean the Patent License Agreement executed
and delivered


4

--------------------------------------------------------------------------------





by Weatherford or its applicable Affiliate and Schlumberger at the Closing,
pursuant to which Weatherford or its applicable Affiliate will grant to
Schlumberger a license to certain Intellectual Property in the Territory.
“Indebtedness” of any Person shall mean, without duplication, (i) the principal
of and premium (if any) in respect of (A) indebtedness of such Person for money
borrowed and (B) indebtedness evidenced by notes, debentures, bonds or other
similar instruments for the payment of which such Person is responsible or
liable; (ii) all obligations of such Person issued or assumed as the deferred
purchase price of property, all conditional sale obligations of such Person and
all obligations of such Person under any title retention agreement (but
excluding trade accounts payable and other accrued current liabilities arising
in the Ordinary Course of Business); (iii) all obligations of such Person under
leases required to be capitalized in accordance with GAAP, other than the leases
set forth on Schedule 1.1(d); (iv) all obligations of such Person for the
reimbursement of any obligor on any letter of credit, banker’s acceptance or
similar credit transaction; (v) all obligations of the type referred to in
clauses (i) through (iv) of other Persons for the payment of which such Person
is responsible or liable, directly or indirectly, as obligor, guarantor, surety
or otherwise, including guarantees of such obligations; and (vi) all obligations
of the type referred to in clauses (i) through (v) of other Persons secured by
any Lien on any property or asset of such Person (whether or not such obligation
is assumed by such Person).
“Intellectual Property” shall mean all intellectual property rights, including
rights arising from or in respect of the following: (i) all patents and
applications therefor, including renewals, extensions, continuations,
divisionals, continuations-in-part, or reissue patent applications and patents
issuing thereon, (ii) all trademarks, service marks, trade names, service names,
brand names, all trade dress rights, logos, Internet domain names and corporate
names and general intangibles of a like nature (whether registered or
unregistered), together with the goodwill associated with any of the foregoing,
and all applications, registrations and renewals thereof (collectively,
“Marks”), (iii) all copyrights (whether registered or unregistered) and
registrations and applications therefor and works of authorship, integrated
circuit topography rights, and mask work rights; (iv) all trade secrets and
rights in confidential information; and (v) all Software and Technology.
“Knowledge” shall mean, with respect to Weatherford, the actual knowledge of
those Persons identified on Schedule 1.1(c).
“Law” shall mean any multinational, federal, provincial, state, local, municipal
or foreign law, statute, code, ordinance, rule or regulation.
“Legal Proceeding” shall mean any judicial, administrative or arbitral actions,
suits or proceedings (public or private) by or before a Governmental Body.
“Liability” shall mean any debt, liability or obligation (whether direct or
indirect, absolute or contingent, accrued or unaccrued, liquidated or
unliquidated, or due or to become due), and including all costs and expenses
relating thereto.


5

--------------------------------------------------------------------------------





“Licensed Product and Service Offerings” shall mean the following products and
services: Pump Down Perforating Services, Fracturing Services, WaterSure,
SpearHead and TBlockSure.
“Lien” shall mean any lien, encumbrance, pledge, mortgage, deed of trust,
security interest, claim, lease, charge, option, right of first refusal,
easement, servitude, royalty interest, profit sharing interest, working interest
or transfer restriction.
“Manufacturing Know-how” shall mean the technical information and materials
(excluding human resources) necessary for manufacturing the Licensed Product and
Service Offerings, including but not limited to: drawing files; 2D and 3D
models; manufacturing standards, procedures, processes, and sub-processes (e.g.,
heat treatment, material hardening, and other sub-processes that are inputs to
the manufacturing process); material standards (e.g., elastomer seal standards,
material selection standards, and other standards referenced in the drawing
files or manufacturing files); engineering files including validation testing
information and results, design rationale, and qualification process information
and results; and manufacturing files including bills of materials, parts lists,
tooling information, and standard work instructions.
“Material Adverse Effect” shall mean with respect to the Business (i) a material
adverse effect on the business, assets, properties, results of operations or
financial condition of the Business (taken as a whole) or (ii) a material
adverse effect on the ability of Weatherford to consummate the transactions
contemplated by this Agreement, other than an effect resulting from an Excluded
Matter. “Excluded Matter” means any one or more of the following: (i) the effect
of any change in the United States’ economies or securities or financial markets
in general; (ii) the effect of any change that generally affects any industry in
which Weatherford operates; (iii) the effect of any change arising in connection
with earthquakes, hostilities, acts of war, sabotage or terrorism or military
actions or any escalation or material worsening of any such hostilities, acts of
war, sabotage or terrorism or military actions existing or underway as of the
date hereof; (iv) the effect of any action taken by Schlumberger with respect to
the transactions contemplated hereby or with respect to Weatherford; (v) the
effect of any changes in applicable Laws or accounting rules; or (vi) any effect
resulting from the public announcement of this Agreement, compliance with terms
of this Agreement or the consummation of the transactions contemplated by this
Agreement.
“Order” shall mean any order, injunction, judgment, decree, ruling, writ,
assessment or arbitration award of a Governmental Body.
“Ordinary Course of Business” shall mean the ordinary and usual course of normal
day-to-day operations of the Business as such operations are conducted as of the
date hereof and for that period predating the date hereof to January 1, 2017.
“Pension Benefit Plan” shall mean every benefit plan subject to Title IV of
ERISA or the minimum funding requirements of Section 302 of ERISA.
“Permits” shall mean any approvals, authorizations, consents, licenses, permits
or certificates of a Governmental Body.


6

--------------------------------------------------------------------------------





“Permitted Exceptions” shall mean (i) Liens for Taxes that are not yet due and
payable, or are being contested in good faith by appropriate proceedings and for
which adequate reserves have been established in accordance with GAAP; (ii)
workers’ or unemployment compensation Liens arising in the Ordinary Course of
Business; (iii) mechanics’, materialmen’s, suppliers’, vendors’ or similar Liens
arising in the Ordinary Course of Business for amounts not yet due and payable
or which are being contested in good faith; (iv) utility easements or any right
of way, highway, watercourse, right of water, public easement or other easement
granted or acquired under any Law in force, not materially impairing the use or
value of the burdened property (but not any violation thereof or encroachment
thereon); (v) zoning, entitlement, building and other land use regulations which
do not materially impair, prohibit or restrict the occupancy or current use of
the real property which they encumber (but not any violation thereof or
encroachment thereon); (vi) covenants, conditions, restrictions, easements and
other similar matters of record affecting title to the real property or matters
that may be disclosed by a survey of the real property which do not materially
impair, prohibit or restrict the occupancy or current use of the real property
which they encumber (but not any violation thereof or any encroachment thereon);
and (vii) Liens which, in the aggregate, are not reasonably likely to impair, in
any material respect, the continued use of such asset or property (or interest
therein) as it is presently used.
“Person” shall mean any individual, corporation, partnership, limited liability
company, firm, joint venture, association, joint-stock company, trust,
unincorporated organization, Governmental Body or other entity.
“Pressure Pumping Business” shall mean hydraulic fracturing (including proppant
fracturing and acid fracturing, but excluding low rate acidizing) and
perforating gun pump down services and expressly excluding cementing, acidizing,
sand control gravel packing, related types of miscellaneous pressure pumping
services, and coiled-tubing related services.
“Products” shall mean any and all products developed, manufactured, marketed or
sold by Weatherford primarily in connection with the Business, whether work in
progress or in final form.
“Prohibited Payment” shall mean the corrupt payment, offer, promise to pay, or
authorization of the offer, promise or payment, directly or indirectly (i.e.,
through one or more intermediaries), of any money or anything of value to (i)
any Government Official for the purpose of influencing any act or decision of,
or for securing any improper advantage from, such Government Official; (ii) any
Person to improperly assist in any way in obtaining or retaining business for or
with, or directing business to, any Person or entity or gaining any improper
business advantage; or (iii) any Government Official or other Person or entity
if such payment, offer, promise or authorization would violate the U.S. Foreign
Corrupt Practices Act of 1977, as amended (the “FCPA”), the UK Bribery Act 2010,
as amended or any other applicable Law related to anti-corruption.
“Pump Down Perforating Business” shall mean wireline conveyed perforating
services where fluid flow is used to transfer a plug and perforation assembly
into a horizontal unconventional completion,


7

--------------------------------------------------------------------------------





including associated depth control logging services, including toe preparation
products and services, except when toe preparation products and services are
combined with logging (in advance of completion).
“Purchased Contracts” shall mean all Contracts, other than Excluded Contracts,
to which Weatherford or any of its Affiliates is a party or otherwise bound that
are primarily related to the Business.
“Release” shall mean any release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, or leaching into the indoor or outdoor
environment.
“Remedial Action” shall mean all actions to (i) clean up, remove, treat, store,
manage or in any other way address any Hazardous Material, (ii) prevent the
Release of any Hazardous Material so it does not endanger or threaten to
endanger public health or welfare or the indoor or outdoor environment, (iii)
perform pre remedial studies and investigations or post-remedial monitoring and
care and (iv) correct a condition of non-compliance with Environmental Laws.
“Software” shall mean, except to the extent generally available for purchase
from a third Person, any and all (i) computer programs, including any and all
software implementations of algorithms, models and methodologies, whether in
source code or object code, (ii) databases and compilations, including any and
all data and collections of data, whether machine readable or otherwise, (iii)
descriptions, flow-charts and other work product used to design, plan, organize
and develop any of the foregoing, screens, user interfaces, report formats,
firmware, development tools, templates, menus, buttons and icons, and (iv) all
documentation including user manuals and other training documentation related to
any of the foregoing.
“Subsidiary” shall mean any Person of which a majority of the outstanding voting
securities or other voting equity interests are owned, directly or indirectly,
by another Person.
“Tax Authority” shall mean any federal, state, provincial, local or municipal
government, or agency, instrumentality or employee thereof, charged with the
administration of any law or regulation relating to Taxes.
“Tax Return” shall mean all returns, declarations, reports, estimates, claims
for refund, information returns and statements relating to any Taxes, including
any schedule or attachment thereto, and including any amendment thereof.
“Taxes” shall mean (i) all federal, state, provincial, local or foreign taxes,
charges, fees, imposts, levies or other assessments, including all net income,
gross receipts, margin, capital, sales, use, ad valorem, value added, transfer,
franchise, profits, inventory, capital stock, license, withholding, payroll,
employment, social security, unemployment, excise, severance, stamp, occupation,
real property, personal property, escheat, unclaimed property and estimated
taxes, customs duties, fees, assessments and charges of any kind whatsoever, and
(ii) all interest, penalties, fines, additions to tax or additional amounts
imposed by any Tax Authority in connection with any item described in clause
(i).
“Technology” shall mean, collectively, all designs, formulae, algorithms,
procedures, methods, techniques, ideas, trade secrets, know-how, research and
development, technical data, programs, subroutines, tools, materials,
specifications, processes, inventions (whether patentable or unpatentable and
whether or


8

--------------------------------------------------------------------------------





not reduced to practice), apparatus, creations, improvements, works of
authorship and other similar materials, unpublished research and development
information, and all recordings, graphs, drawings, reports, analyses, and other
writings, and other tangible embodiments of the foregoing, in any form.
“Territory” shall mean the lower contiguous forty-eight states of the United
States of America, and expressly excluding all offshore markets.
“Transfer Documents” shall mean the documents necessary to transfer the
Purchased Assets to Schlumberger and for Schlumberger to assume the Assumed
Liabilities, including a bill of sale, assignment and assumption agreement,
conveyance documents for Owned Real Property, assignment and assumption of
leases for each Real Property Leases, and assignments of Contracts, in each case
in a form mutually agreed upon by the parties.
“Transferred Employees” shall mean each of the Weatherford Employees who accept
an offer of employment from Schlumberger in connection with the Closing or as
contemplated under the Employee Matters Agreement.
“Transition Services Agreement” shall mean the agreement bearing the name to be
executed and delivered by Weatherford and Schlumberger at or prior to Closing.
“Treasury Regulations” shall mean the regulations (including temporary
regulations) promulgated by the United States Department of the Treasury
pursuant to and in respect of provisions of the Code. All references herein to
Sections of the Treasury Regulations shall include any corresponding provision
or provisions of succeeding, similar or substitute, temporary or final Treasury
Regulations.
“Weatherford” shall mean Weatherford U.S. Holdings, L.L.C., a Delaware limited
liability company, and, as the context requires, each of its Affiliates that
owns any portion of the Purchased Assets.
“Weatherford Benefit Plan” shall mean every Employee Benefit Plan sponsored,
maintained, or contributed to, or required to be contributed to, by Weatherford,
or any ERISA Affiliate of Weatherford, for the benefit of current or former
employees of the Business.
“Weatherford Employees” shall mean all individuals, as of the date hereof, who
are employed by Weatherford primarily in connection with the Business and listed
on Schedule 1.1(a).
1.2    Terms Defined Elsewhere in this Agreement. For purposes of this
Agreement, the following terms have meanings set forth in the sections
indicated:
Term
Section
Agreement
Recitals
Allocation
2.3
Assumed Liabilities
3.3
Basket
9.4(a)
Cap
9.4(b)





9

--------------------------------------------------------------------------------





Claim
9.3(a)
Closing
4.1
Closing Date
4.1
Confidential Information
7.5(b)
Excluded Assets
3.2
Excluded Liabilities
3.4
Expenses
9.2(a)(iv)
FCPA
1.1 (in Prohibited Payments definition)
Fundamental Representations
9.1
Leased Real Property
5.7(a)(i)
Losses
9.2(a)(i)
Marks
1.1 (in Intellectual Property definition)
Material Contracts
5.9(a)
MFA
10.3
Nonassignable Assets
3.5(c)
Other Real Property Rights
5.7(a)(i)
Owned Real Property
5.7(a)(i)
Personal Property Leases
5.8(b)
Purchase Price
2.1
Purchased Assets
3.1
Real Property Lease
5.7(b)
Schlumberger
Recitals
Schlumberger Documents
6.2
Schlumberger Indemnified Parties
9.2(a)
Straddle Period Tax Returns
7.6(a)(vi)
Survival Period
9.1
Tax Matter
7.6(a)(vii)
Third Party Claims
3.2(h)
Transfer Taxes
7.6(b)
Weatherford Documents
5.2
Weatherford Indemnified Parties
9.2(b)
Weatherford Joint Facility
5.7(c)
Weatherford Marks
7.2
Willful Breach
9.7



1.3    Other Definitional and Interpretive Matters
(a)Unless otherwise expressly provided, for purposes of this Agreement, the
following rules of interpretation shall apply:


Calculation of Time Period. When calculating the period of time before which,
within which or following which any act is to be done or step taken pursuant to
this Agreement, the date that is the reference date in calculating such period
shall be excluded. If the last day of such period is a non-Business Day, the
period in question shall end on the next succeeding Business Day.


10

--------------------------------------------------------------------------------





Dollars. Any reference in this Agreement to $ shall mean U.S. dollars.
Exhibits/Schedules. The Exhibits and Schedules to this Agreement are hereby
incorporated and made a part hereof and are an integral part of this Agreement.
All Exhibits and Schedules annexed hereto or referred to herein are hereby
incorporated in and made a part of this Agreement as if set forth in full
herein. Any matter or item disclosed on one schedule shall be deemed to have
been disclosed on each other schedule to which the applicability of such matter
or item is readily apparent from the context. Any capitalized terms used in any
Schedule or Exhibit but not otherwise defined therein shall be defined as set
forth in this Agreement.
Gender and Number. Any reference in this Agreement to gender shall include all
genders, and words imparting the singular number only shall include the plural
and vice versa.
Headings. The provision of a Table of Contents, the division of this Agreement
into Articles, Sections and other subdivisions and the insertion of headings are
for convenience of reference only and shall not affect or be utilized in
construing or interpreting this Agreement. All references in this Agreement to
any “Section” are to the corresponding Section of this Agreement unless
otherwise specified.
Herein. The words such as “herein,” “hereinafter,” “hereof” and “hereunder”
refer to this Agreement as a whole and not merely to a subdivision in which such
words appear unless the context otherwise requires.
Including. The words “including,” “include” or any variation thereof means
“including, without limitation” and shall not be construed to limit any general
statement that it follows to the specific or similar items or matters
immediately following it.
(b)The parties hereto have participated jointly in the negotiation and drafting
of this Agreement and, in the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as jointly drafted by
the parties hereto and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any provision of this
Agreement.


ARTICLE II.


CONSIDERATION




2.1    Consideration. The aggregate consideration for the Purchased Assets shall
be (a) an amount in cash equal to Four Hundred Thirty Million U.S. Dollars
$430,000,000 (the “Purchase Price”) and (b) the assumption by Schlumberger of
the Assumed Liabilities.


2.2    Payment of Purchase Price. On the Closing Date, Schlumberger shall pay
the Purchase Price to Weatherford, which shall be paid by wire transfer of
immediately available funds into an account designated by Weatherford.


2.3    Allocation of Purchase Price and Purchase Price Allocation Forms. Within
forty-five (45) days after the Closing, Schlumberger and Weatherford shall
engage Deloitte to determine an allocation of the Purchase Price and the Assumed
Liabilities among the Purchased Assets in accordance with Section


11

--------------------------------------------------------------------------------





1060 of the Code and the Treasury Regulations promulgated thereunder (and any
similar provision of state, local or foreign law, as appropriate) (the
“Allocation”), the cost of which shall be borne by Schlumberger. If the Purchase
Price is adjusted pursuant to the terms of this Agreement, the Allocation shall
be adjusted in a manner consistent with the procedures set forth above.
Schlumberger and Weatherford shall file all Tax Returns (including, but not
limited to, Internal Revenue Service Form 8594) consistent with the Allocation.
Neither Schlumberger nor Weatherford shall take any Tax position inconsistent
with the Allocation and neither Schlumberger nor Weatherford shall agree to any
proposed adjustment to the Allocation by any Taxing authority without first
giving the other party prior written notice; provided, however, that nothing
contained herein shall prevent Schlumberger or Weatherford from settling any
proposed deficiency or adjustment by any Tax Authority based upon or arising out
of the Allocation, and neither Schlumberger nor Weatherford shall be required to
litigate before any court any proposed deficiency or adjustment by any Tax
Authority challenging the Allocation.


ARTICLE III.


PURCHASE AND SALE OF ASSETS; ASSUMPTION OF LIABILITIES


3.1    Purchase and Sale of Assets. The parties agree that the “Purchased
Assets” shall mean each of the following assets of Weatherford to the extent
primarily related to the Business:


(a)    all inventory, raw materials, work-in-process, finished goods, purchased
goods, materials and supplies, including in-transit inventories, spare parts and
stores, used or intended to be used primarily in connection with the Business,
including all Products;


(b)    all deposits (including customer deposits and security deposits for rent,
electricity, telephone or otherwise) and prepaid charges and expenses;


(c)    all rights to Owned Real Property, Leased Real Property and Other Real
Property Rights, together with all improvements, fixtures and other
appurtenances thereto and rights in respect thereof;


(d)    the Furniture and the Equipment;


(e)    the Purchased Contracts;


(f)    all Documents that are used in, held for use in or intended to be used
in, or that arise primarily out of, the Business, including Documents relating
to End User Know-how (subject to the first sentence of Section 7.8), Products,
services, marketing, advertising, promotional materials, personnel files for
Transferred Employees and all files, customer files and documents (including
credit information), customer and supplier lists, records, Tax Returns that are
related exclusively to the Purchased Assets or the Business, literature and
correspondence, whether or not physically located on any of the premises
referred to in clause (c) above, but excluding (i) personnel files for
Weatherford Employees who are not Transferred Employees (provided that
Weatherford shall be entitled to retain a copy of all Documents that are not
used exclusively in the Business for continued use outside of the Business) and
(ii) tangible embodiments of Weatherford’s or its Affiliates’ Intellectual
Property;


        


12

--------------------------------------------------------------------------------





(g)    all Permits used exclusively in connection with the Business;


(h)    all rights under non-disclosure or confidentiality, non-compete, or
non-solicitation agreements with Weatherford Employees and agents or with third
parties to the extent relating to the Business or the Purchased Assets (or any
portion thereof);


(i)    all rights under or pursuant to all warranties, representations and
guarantees made by suppliers, manufacturers and contractors to the extent
relating to products sold, or services provided, or to the extent affecting any
Purchased Assets;


(j)    all goodwill associated with the Business (excluding any goodwill
connected with the use of and symbolized by any Marks of Weatherford or its
Affiliates); and


(k)    the assets set forth on Schedule 3.1(k).


3.2    Excluded Assets. Nothing herein contained shall be deemed to sell,
transfer, assign or convey the Excluded Assets to Schlumberger, and Weatherford
shall retain all right, title and interest to, in and under the Excluded Assets.
“Excluded Assets” shall mean all assets, properties, interests and rights of
Weatherford other than the Purchased Assets, including each of the following
assets:


(a)    all cash, cash equivalents, bank deposits or similar cash items of
Weatherford;


(b)    all accounts receivable of Weatherford;


(c)    the Excluded Contracts;


(d)    the name “Weatherford”;


(e)    any and all Intellectual Property of Weatherford and its Affiliates;


(f)    all insurance policies and contracts (including those issued by captive
insurance companies) maintained by Weatherford or its Affiliates and all rights,
Claims and causes of action under such insurance policies and contracts;


(g)    all assets arising out of, relating to or with respect to the Weatherford
Benefit Plans; and
        
(h)all rights, claims, credits, causes of action or rights of set-off of
Weatherford against any third party (the “Third Party Claims”) to the extent
related or attributable to, periods prior to the Closing Date (including claims
for adjustments or refunds), in each case whether or not the Third Party Claims
are pending or threatened as of the date hereof or the Closing Date.


3.3    Assumption of Liabilities. On the terms and subject to the conditions set
forth in this Agreement, at the Closing, Schlumberger shall assume, effective as
of the Closing, and shall timely perform and discharge in accordance with their
respective terms, subject to Section 3.4(c), all Liabilities of Weatherford


13

--------------------------------------------------------------------------------





under the Purchased Contracts that arise out of or relate to the period from and
after the Closing, including all Liabilities to customers under purchase or
service orders that constitute Purchased Contracts for the Purchased Assets that
have not yet been delivered or serviced (collectively, the “Assumed
Liabilities”).


3.4    Excluded Liabilities. Schlumberger will not assume or be liable for any
Excluded Liabilities. The parties agree that the “Excluded Liabilities” shall
mean all Liabilities of Weatherford arising out of and relating to the Business
on or before the Closing Date, other than the Assumed Liabilities, which
Excluded Liabilities include the following Liabilities:


(a)    all Environmental Costs and Liabilities, to the extent arising out of or
otherwise related to (i) the ownership or operation by Weatherford of (A) the
Owned Real Property or Leased Real Property (or any condition thereon) on or
prior to the Closing Date (including (i) the presence, Release or threatened
Release (if existing as of the Closing) of any Hazardous Material, regardless of
by whom or (ii) any noncompliance or alleged noncompliance with Environmental
Laws), (B) the Business on or prior to the Closing Date, (C) the Excluded Assets
or any other real property formerly owned, operated, leased or otherwise used by
Weatherford or (ii) from the transportation, storage, management disposal,
treatment or recycling of Hazardous Material generated by and taken offsite by
or on behalf of Weatherford prior to and through the Closing Date;


(b)    except to the extent specifically provided in the Employee Matters
Agreement, all Liabilities arising out of, relating to or with respect to
(i) the employment or performance of services, or termination of employment or
services by Weatherford of any individual on or before the Closing Date,
(ii) workers’ compensation claims against Weatherford that relate to the period
on or before the Closing Date, irrespective of whether such claims are made
prior to or after the Closing or (iii) any Employee Benefit Plan sponsored,
maintained, or contributed to, or required to be contributed to, by Weatherford
or its Subsidiaries;


(c)    all Liabilities arising out of, under or in connection with Contracts
that are not Purchased Contracts and, with respect to Purchased Contracts,
Liabilities in respect of a breach by or default of Weatherford accruing under,
and until the date hereof, such Contracts with respect to any period prior to
Closing;


(d)    all Liabilities arising out of, under or in connection with any
Indebtedness of Weatherford;


(e)    all Liabilities in respect of any pending or threatened Legal Proceeding,
or any claim arising out of, relating to or otherwise in respect of (i) the
operation of the Business to the extent such Legal Proceeding or claim relates
to such operation on or prior to the Closing Date or (ii) any Excluded Asset;
and


(f)    all Liabilities in respect of any and all Products sold or services
performed by Weatherford on or before the Closing Date.


3.5    Further Conveyances and Assumptions; Consent of Third Parties.


        


14

--------------------------------------------------------------------------------





(a)    From time to time following the Closing, Weatherford shall, or shall
cause its Affiliates to, make available to Schlumberger such non-confidential
data in personnel records of Transferred Employees as is reasonably necessary
for Schlumberger to transition such Transferred Employees into Schlumberger’s
records.


(b)    From time to time following the Closing, Weatherford and Schlumberger
shall, and shall cause their respective Affiliates to, execute, acknowledge and
deliver all such further conveyances, notices, assumptions, releases and
acquaintances and such other instruments, and shall take such further actions,
as may be reasonably necessary or appropriate to assure fully to Schlumberger
and its respective successors or assigns, all of the properties, rights, titles,
interests, estates, remedies, powers and privileges intended to be conveyed to
Schlumberger under this Agreement and to assure fully to Weatherford and its
Affiliates and their successors and assigns, the assumption of the liabilities
and obligations intended to be assumed by Schlumberger under this Agreement, and
to otherwise make effective the transactions contemplated hereby and thereby.


(c)    Nothing in this Agreement nor the consummation of the transactions
contemplated hereby shall be construed as an attempt or agreement to assign any
Purchased Asset, including any Contract, Permit, certificate, approval,
authorization or other right, which by its terms or by Law is nonassignable
without the consent of a third party or a Governmental Body or is cancelable by
a third party in the event of an assignment (“Nonassignable Assets”) unless and
until such consent shall have been obtained. With respect to Purchased Contracts
or Permits that are material for the Business as a going concern after the
Closing Date, Weatherford shall use its commercially reasonable efforts to
cooperate with Schlumberger at its request for up to 180 days following the
Closing Date in endeavoring to obtain such consents promptly; provided, however,
that such efforts shall not require Weatherford to incur any expenses or
Liabilities or provide any financial accommodation or to remain secondarily or
contingently liable for any Assumed Liability to obtain any such consent.
Schlumberger and Weatherford, as applicable, shall use their respective
commercially reasonable efforts to obtain, or cause to be obtained, any consent,
substitution, approval or amendment required to novate all Liabilities under any
and all Purchased Contracts or other Liabilities that constitute Assumed
Liabilities or to obtain in writing the unconditional release of Weatherford, so
that, in any such case, Schlumberger shall be solely responsible for such
Assumed Liabilities. To the extent permitted by applicable Law, and the terms of
such Nonassignable Asset, in the event consents to the assignment thereof cannot
be obtained, such Nonassignable Assets shall be held, as of and from the Closing
Date, by Weatherford in trust for Schlumberger and the covenants and obligations
thereunder shall be performed by Schlumberger in Weatherford’s name and all
benefits and obligations existing thereunder shall be for Schlumberger’s
account. Weatherford shall take or cause to be taken at Schlumberger’s expense
such actions in its name or otherwise as Schlumberger may reasonably request so
as to provide Schlumberger with the benefits of the Nonassignable Assets and to
effect collection of money or other consideration that becomes due and payable
under the Nonassignable Assets, and Weatherford shall promptly pay over to
Schlumberger all money or other consideration received by it in respect of all
Nonassignable Assets. As of and from the Closing Date,


15

--------------------------------------------------------------------------------





Weatherford on behalf of itself and its Affiliates authorize Schlumberger, to
the extent permitted by applicable Law and the terms of the Nonassignable
Assets, at Schlumberger’s expense, to perform all the obligations and receive
all the benefits of Weatherford or its Affiliates under the Nonassignable Assets
and appoints Schlumberger its attorney-in-fact to act in its name on its behalf
or in the name of its applicable Affiliate and on such Affiliate’s behalf with
respect thereto, and Schlumberger agrees to indemnify and hold Weatherford and
its Affiliates, agents, successors and assigns harmless from and against any and
all Liabilities and Losses based upon, arising out of or relating to
Schlumberger’s performance of, or failure to perform, such obligations under the
Nonassignable Assets.


3.6    Use of Marks. For the avoidance of doubt, except as set forth in Section
7.2, Schlumberger shall not use any Marks owned by Weatherford or any of its
Affiliates.


ARTICLE IV.


CLOSING AND TERMINATION


4.1    Closing Date. The closing of the sale of the Purchased Assets and the
assumption of the Assumed Liabilities provided for in Article II and Article III
hereof (the “Closing”) shall take place at the offices of Baker & Hostetler LLP
located at 811 Main Street, Suite 1100, Houston, Texas 77002 (or at such other
place as the parties may designate in writing), and shall be effective as of
12:01 a.m. (Central time), on the date of this Agreement. The date on which the
Closing shall be held is referred to in this Agreement as the “Closing Date.”


4.2    Deliveries by Weatherford at the Closing. At or before the Closing,
Weatherford will deliver to Schlumberger:


(a)    evidence that all Liens on the Purchased Assets granted in connection
with that certain Term Loan Agreement, dated May 4, 2016, among Weatherford
International Ltd., Weatherford International plc, the lenders named therein and
JPMorgan Chase Bank, N.A., as amended, have been released and satisfied in
full;        
(b)    each of the Transfer Documents duly executed by Weatherford;


(c)    the Inbound IP License Agreement duly executed by Weatherford or its
applicable Affiliate;
(d)    the Employee Matters Agreement duly executed by Weatherford;


(e)    the Transition Services Agreement duly executed by Weatherford; and


(f)    certificate of non-foreign status of Weatherford meeting the requirements
of Treasury Regulations Section 1.1445-2(b)(2).


4.3    Deliveries by Schlumberger at the Closing. At or before the Closing,
Schlumberger will deliver to Weatherford:


(a)    The Purchase Price, in immediately available funds wired to an account
designated by Weatherford;
        


16

--------------------------------------------------------------------------------





(b)    each of the Transfer Documents to which Schlumberger is a party duly
executed by Schlumberger;
(c)    the Inbound IP License Agreement duly executed by Schlumberger;


(d)    the Employee Matters Agreement duly executed by Schlumberger; and


(e)    the Transition Services Agreement duly executed by Schlumberger.


ARTICLE V.


REPRESENTATIONS AND WARRANTIES OF WEATHERFORD


Except as set forth in the corresponding Section of the Disclosure Schedules, it
being understood that any such disclosure set forth in the applicable Section of
the Disclosure Schedules shall be deemed to be part of each applicable
corresponding representation and warranty hereunder, Weatherford hereby
represents and warrants to Schlumberger that:
5.1    Organization and Good Standing. Weatherford is a limited liability
company duly organized, validly existing and in good standing under the laws of
the State of Delaware and has all requisite corporate power and authority to
own, lease and operate its properties and to carry on its business as now
conducted. Weatherford is duly qualified or authorized to do business as a
foreign corporation and is in good standing under the laws of each jurisdiction
in which it owns or leases real property in connection with the Business and
each other jurisdiction in which the conduct of the Business or the ownership of
its properties related to the Business requires such qualification or
authorization, except where the failure to be so qualified, authorized or in
good standing would not have a Material Adverse Effect.


5.2    Authorization of Agreement. Weatherford has all requisite power,
authority and legal capacity to execute and deliver this Agreement and each
other agreement, document, or instrument or certificate contemplated by this
Agreement or to be executed by Weatherford in connection with the consummation
of the transactions contemplated by this Agreement (the “Weatherford
Documents”), to perform its obligations hereunder and thereunder and to
consummate the transactions contemplated hereby and thereby. The execution and
delivery of this Agreement and the Weatherford Documents and the consummation of
the transactions contemplated hereby and thereby have been duly authorized by
all requisite limited liability company action on the part of Weatherford. This
Agreement has been, and each of the Weatherford Documents will be at or prior to
the Closing, duly and validly executed and delivered by Weatherford and
(assuming the due authorization, execution and delivery by the other parties
hereto and thereto) this Agreement constitutes, and each of the Weatherford
Documents when so executed and delivered will constitute, legal, valid and
binding obligations of Weatherford enforceable against Weatherford in accordance
with their respective terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium and similar laws affecting creditors’ rights and
remedies generally, and subject, as to enforceability, to general principles of
equity, including principles of commercial reasonableness, good faith and fair
dealing (regardless of whether enforcement is sought in a proceeding at law or
in equity).




17

--------------------------------------------------------------------------------





5.3    Conflicts; Consents of Third Parties.


(a)    None of the execution and delivery by Weatherford of this Agreement or
the Weatherford Documents, the consummation of the transactions contemplated
hereby or thereby, or compliance by Weatherford with any of the provisions
hereof or thereof will conflict with, subject to Section 3.5(c), or result in
any violation of or default (with or without notice or lapse of time, or both)
under, or give rise to acceleration of rights or obligations, or a right of
termination or cancellation under any provision of (i) the certificate of
formation and company agreement of Weatherford; (ii) any Contract or Permit
related to the Purchased Assets to which Weatherford is a party or by which any
of the Purchased Assets are bound; (iii) any Order of any Governmental Body
applicable to Weatherford or by which any of the Purchased Assets are bound; or
(iv) any applicable Law, other than, in the case of clauses (ii), (iii) and
(iv), such conflicts, violations, defaults, terminations or cancellations that
would not have a Material Adverse Effect.


(b)    No consent, waiver, approval, Order, Permit or authorization of, or
declaration or filing with, or notification to, any Person or Governmental Body
is required on the part of Weatherford in connection with the execution and
delivery of this Agreement or the Weatherford Documents, the compliance by
Weatherford with any of the provisions hereof or thereof, or the consummation of
the transactions contemplated hereby or thereby, or the taking by Weatherford of
any other action contemplated hereby or thereby, except for (i) compliance with
the applicable requirements of Antitrust Law, and (ii) for such other consents,
waivers, approvals, Orders, Permits, authorizations, declarations, filings and
notifications, the failure of which to be obtained or made would not have a
Material Adverse Effect.


5.4    Title to Purchased Assets; Sufficiency.


(a)    Weatherford and its Affiliates own and have good title to or a valid and
enforceable leasehold interest in each of the Purchased Assets, free and clear
of all Liens other than Permitted Exceptions.  


(b)    The Purchased Assets, together with the services being provided under the
Transition Services Agreement, those assets, services and rights that are
expected to be available and obtained in the ordinary course of business
consistent with the Ordinary Course of Business and that are not material to the
Business and the Intellectual Property licensed under the Inbound IP License
Agreement, and excluding any Marks and any assets, services and rights
previously provided pursuant to the Excluded Contracts, constitute all property
and other rights owned, leased, licensed or used by Weatherford primarily in
connection with the Business.


5.5    No Material Changes. Except as set forth on Schedule 5.5, since December
31, 2016, (i) Weatherford has conducted the Business in the Ordinary Course of
Business; (ii) there has not been any damage, destruction or loss, whether or
not covered by insurance, with respect to the Purchased Assets having a
replacement cost of more than $1,000,000 for any single loss or $5,000,000 for
all such losses; (iii) Weatherford has not amended, modified, canceled,
terminated, relinquished, waived or released any material Contract to which
Weatherford or any of its Affiliates is a party or otherwise bound that
primarily relates to the Business, except in the Ordinary Course of Business;
(iv) Weatherford has not sold, assigned, transferred,


18

--------------------------------------------------------------------------------





conveyed, leased or otherwise disposed of any of its assets that primarily
relate to the Business, except for assets sold, assigned, transferred, conveyed,
leased or otherwise disposed of in the Ordinary Course of Business and excluding
any transfers of Intellectual Property and (v) Weatherford has not committed,
pursuant to any Purchased Contract, to make any capital expenditures primarily
related to the Business that, after the Closing Date, represent commitments
outstanding in excess of $1,000,000 individually or $5,000,000 in the aggregate.


5.6    Taxes.


(a)    Weatherford and its Affiliates have filed all material Tax Returns they
were required to file with respect to the Business. All such Tax Returns were
true, correct, and complete in all material respects. All material Taxes due and
owing with respect to the Business have been paid. Neither Weatherford nor any
of its Affiliates is currently the beneficiary of any extension of time within
which to file any income Tax Return with respect to the Business. There are no
Liens for Taxes (other than Permitted Encumbrances) upon any of the Purchased
Assets. Weatherford and its Affiliates have, to the extent relating to the
Business, withheld and paid all Taxes required to have been withheld and paid in
connection with amounts paid or owing to any employee, independent contractor,
creditor, stockholder, or other third party, and all Forms W-2 and 1099 required
with respect thereto have been properly completed and timely filed.


(b)    There is no material dispute or claim concerning any Tax liability of
Weatherford or its Affiliates with respect to the Business claimed or raised by
any Tax Authority in writing.


(c)Neither Weatherford nor any of its Affiliates have waived any statute of
limitations in respect of Taxes or agreed to any extension of time with respect
to a Tax assessment or deficiency with respect to the Business.


(d)Neither Weatherford nor any of its Affiliates is a party to or bound by any
Tax allocation or sharing agreement with respect to the Business (other than
provisions in agreements entered into in the Ordinary Course of Business and not
primarily concerning Taxes).


(e)The representations and warranties in this Section 5.6 and Section 5.10 are
the exclusive representations and warranties by Weatherford relating to Tax
matters.


5.7    Real Property.


(a)    Title.


(i)Set forth in Schedule 5.7 is a correct and complete list as of the date
hereof of (1) all owned real property included in the Purchased Assets (the
“Owned Real Property”), (2) all leasehold estates in all leased real property
included in the Purchased Assets (the “Leased Real Property”) and (3) all
licenses, occupancy or possessory interests and other real property interests
included in the Purchased Assets (the “Other Real Property Rights”). Schedule
5.7 also identifies all Owned Real Property, Leased Real Property and Other Real
Property Rights that also are used as of the date hereof by other businesses of
Weatherford or its Affiliates and describes the nature of such use by such other
businesses of Weatherford or its Affiliates,


19

--------------------------------------------------------------------------------





and such use does not interfere with the Business. No Owned Real Property is
leased to any third party, Weatherford has not granted any third party any
license, possessory or occupancy right or other similar right therein other than
Permitted Exceptions, and no Leased Real Property is subleased to any third
party. Weatherford or a Subsidiary thereof has (A) good and indefeasible fee
title to all Owned Real Property, (B) good and valid title to the leasehold
estates in all Leased Real Property and (C) good and valid title to all Other
Real Property Rights, in the case of each of clauses (A), (B) and (C) above,
free and clear of all Liens, subject only to Permitted Exceptions.  


(ii)There are no outstanding options, rights of first offer or rights of first
refusal to purchase any of the Owned Real Property or any portion of or any
interest therein.


(b)    Real Property Leases. Each of the leases relating to the Leased Real
Property (each, a “Real Property Lease”) is in full force and effect and
constitutes the legal, valid and binding obligations of Weatherford and, to the
Knowledge of Weatherford, the other parties thereto, enforceable against
Weatherford and, to the Knowledge of Weatherford, the other parties thereto, in
accordance with their respective terms. No Real Property Lease has been amended,
modified or supplemented except as described in Schedule 5.7. No party to any
Real Property Lease has repudiated any provision thereof, and neither
Weatherford nor, to the Knowledge of Weatherford, any other party thereto, is in
breach of any of its respective obligations thereunder, and no event has
occurred (including the failure to obtain any consent) which, with notice or
lapse of time or both, would constitute a breach or default thereunder.


(c)    Joint Use Facilities. Schedule 5.7 sets forth a correct and complete list
as of the date hereof of all material owned or leased real property of
Weatherford that is not being included in the Purchased Assets but which is used
by the Business (each, a “Weatherford Joint Facility”).


(d)    No Other Realty. Except for the Owned Real Property, the Leased Real
Property and the Other Real Property Rights, neither Weatherford nor any
Affiliate thereof owns or leases any real property used or held for use
primarily in or related primarily to or necessary for the operation or conduct
of the Business or has any options to acquire any fee interest or leasehold
interest in any real property for use primarily in or related primarily to or
necessary for the operation or conduct of the Business.


(e)    No Claims. There are no pending or, to the Knowledge of Weatherford,
threatened condemnation, eminent domain, expropriation or similar proceedings,
or any pending, contemplated or threatened Legal Proceedings or any unsatisfied
claims or judgments which could in any manner adversely affect the use or market
value, affecting the Owned Real Property, the Leased Real Property or the Other
Real Property Rights. There are no existing public improvements which may
reasonably be expected to result in any special assessment against the Owned
Real Property.


(f)    Title Exceptions. All utility easements, rights of access and other
easements and similar rights serving the Owned Real Property are legally
enforceable to permit the operation of the Business in substantially the manner
in which the Business is currently operated. Other than Permitted Exceptions,
there are no encroachments upon the Owned Real Property and no encroachments of
any improvements composing


20

--------------------------------------------------------------------------------





the Owned Real Property onto adjacent property, except for such encroachments as
have not had and would not reasonably be expected to have, individually or in
the aggregate, a material adverse effect on a particular item of real property.
The improvements to the Owned Real Property (and the current uses thereof) do
not violate set-back, building or side lines, or any applicable land use
covenants, zoning regulations, or similar enforceable restrictions, nor do they
encroach on any easements located on the Owned Real Property.


5.8    Tangible Personal Property.


(a)    Schedule 5.8(a) sets forth an accurate and complete list, in all material
respects, of all fixed assets of Weatherford that are included in the Purchased
Assets, including a description, location and net book value for each fixed
asset.


(b)    Schedule 5.8(b) sets forth all leases of personal property by Weatherford
primarily related to the Business (“Personal Property Leases”) involving annual
payments in excess of $1,000,000. To the Knowledge of Weatherford, Weatherford
has not received any written notice of any default or event that with notice or
lapse of time or both would constitute a default by Weatherford under any of the
Personal Property Leases.


5.9    Material Contracts.


(a)    Schedule 5.9 sets forth all of the following Contracts to which
Weatherford is a party or by which it is bound and that are primarily related to
the Business or by which the Purchased Assets may be bound or affected and that
are Purchased Contracts (collectively, the “Material Contracts”):


(i)    any Contract with any Affiliate or current or former officer or director
of Weatherford;


(ii)    any collective bargaining agreements or other Contract with any labor
union or association representing any Weatherford Employee;


(iii)    any joint venture, partnership or similar organizational Contract
involving a sharing of profits or losses related to all or any portion of the
Business;


(iv)    any Contract granting to any Person a right of first refusal or option
to purchase or acquire any Purchased Asset or group of Purchased Assets;


(v)    any agency, sponsor, consultant or commission agreement where any Person
is providing such services to or on behalf of the Business;


(vi)    any guarantee (other than any indemnification Contract) with respect to
which Weatherford or any of its Affiliates is the obligor in respect of an
obligation that exceeds $1,000,000;


(vii)    any Contract or consent decree which imposes or could by its terms
impose any material restrictions on Schlumberger with respect to their
geographical areas of operations or scope or type of business;


        


21

--------------------------------------------------------------------------------





(viii)    any Contract involving swaps, futures, derivatives or similar
instruments, regardless of value, except such Contracts entered into as a
hedging activity in the Ordinary Course of Business consistent with
Weatherford’s past practice and internal policy guidelines;


(ix)    any Contract for the sale of any of the assets of Weatherford, other
than in the Ordinary Course of Business, for consideration in excess of
$1,000,000;


(x)    any Contract relating to the acquisition by Weatherford of any operating
business or the capital stock of any other Person;


(xi)    any Contract relating to incurrence of Indebtedness, or the making of
any loans;


(xii)    any Contract expected to involve the receipt of more than $5,000,000;
or


(xiii)    any Contract which is expected to involve the expenditure of more than
$5,000,000 in the aggregate or require performance by any party more than one
year from the date hereof that, in either case, is not terminable by Weatherford
without penalty on notice of ninety (90) days or less.


(b)    Weatherford and its Affiliates have duly performed and complied in all
material respects with their respective obligations under each Material
Contract. None of Weatherford or any of its Affiliates has received any notice
of termination or default from any other party to such Material Contract. To the
Knowledge of Weatherford, no other party to such Material Contract is in default
of its obligations thereunder. Each such Material Contract may be assigned to
Schlumberger without the consent of any other party thereto. Weatherford has
delivered or otherwise made available to Schlumberger true, correct and complete
copies of all of the Material Contracts, together with all amendments,
modifications or supplements thereto.


5.10    Employee Benefits.


(a)    Copies of Documents. Weatherford has furnished to Schlumberger summaries
of each Weatherford Benefit Plan and the following items relating to each
Weatherford Benefit Plan: (i) the governing plan documents, including all
amendments thereto; (ii) the most recent summary plan description and any
summary of material modifications; (iii) the most recent Form 5500 Annual Report
filed with the Department of Labor, together with attachments thereto or similar
reports filed in non-U.S. jurisdictions; and (iv) if applicable, the most recent
actuarial report.


(b)    Pension Plans. Each Weatherford Benefit Plan that is a Pension Benefit
Plan has satisfied the minimum funding standards of Section 412 of the Code, and
no liability (including contingent liability) has been incurred, directly or
indirectly, to or on account of any such Pension Benefit Plan pursuant to Title
IV of ERISA (excluding liability for benefit Claims and funding obligations
payable in the Ordinary Course of Business and liability for U.S. Pension
Benefit Guaranty Corporation insurance premiums payable in the Ordinary Course
of Business). No proceedings have been instituted to terminate any Weatherford
Benefit Plan that is a Pension Benefit Plan, and no condition exists that
presents a material risk to Weatherford


22

--------------------------------------------------------------------------------





or any ERISA Affiliate of Weatherford of incurring a liability to or on account
of a Pension Benefit Plan pursuant to Title IV of ERISA (excluding liability for
benefit Claims and funding obligations payable in the Ordinary Course of
Business and liability for U.S. Pension Benefit Guaranty Corporation insurance
premiums payable in the Ordinary Course of Business). None of the Purchased
Assets is the subject of any Lien arising under Section 302(f) of ERISA or
Section 412(n) of the Code.


(c)    Compliance with Applicable Laws. Each Weatherford Benefit Plan and all
related trusts, insurance Contracts and funds have been maintained, funded and
administered in material compliance with all Laws applicable thereto. No Claims
with respect to Weatherford Benefit Plans (other than routine Claims for
benefits) or with respect to any fiduciary or other Person dealing with any
Weatherford Benefit Plan are pending or, to the Knowledge of Weatherford,
threatened. Weatherford and all ERISA Affiliates of Weatherford have complied in
all material respects with the requirements of Sections 4980B and 4980D of the
Code with respect to employees and former employees of the Business.


(d)    No Multiemployer Plan. Neither Weatherford nor any ERISA Affiliate of
Weatherford has any obligation to contribute to or has any liability or
potential liability (including, but not limited to, actual or potential
withdrawal liability) with respect to any “multiemployer plan,” as such term is
defined in Section 3(37) of ERISA, or with respect to any employee benefit plan
of the type described in Sections 4063 and 4064 of ERISA or Section 413(c) of
the Code, in each case, that is a Weatherford Benefit Plan.


(e)    No Excess Parachute Payments. No Weatherford Benefit Plan provides, and
neither Weatherford nor any ERISA Affiliate of Weatherford is otherwise
obligated to provide, any amount constituting an excess parachute payment (as
defined in Section 280G of the Code) with respect to any current or former
employee of the Business that will become a liability of Schlumberger.


(f)    The representations and warranties in this Section 5.10 are the exclusive
representations and warranties by Weatherford relating to employee benefit
matters.


5.11    Labor. Schedule 5.11 sets forth a correct and complete list as of the
date hereof of all agreements with labor organizations, works councils, unions
or associations applicable to the Weatherford Employees. There are no material
discrimination complaints, employment-related complaints or any other kind of
labor related disputes against Weatherford in connection with the Business
pending before or, to the Knowledge of Weatherford, threatened before any
Governmental Body, and, to the Knowledge of Weatherford, no material dispute
respecting minimum wage or overtime Claims exists. The Business has not
experienced any material labor disputes or any work stoppage due to labor
disagreements within the past three years. With respect to the Business: (i)
there is no unfair labor practice charge or complaint against Weatherford
actually pending or, to the Knowledge of Weatherford, threatened before the
National Labor Relations Board or similar agencies in non-U.S. jurisdictions;
(ii) there is no labor strike, slowdown or stoppage actually pending or, to the
Knowledge of Weatherford, threatened against or affecting Weatherford; and (iii)
no attempt to organize any of the Weatherford Employees has resulted in an
election within the past three years or, to the Knowledge of Weatherford, is
threatened respecting any of the Weatherford Employees. The Business is not now,
and has not at any time within the past three years been, subject to any
collective


23

--------------------------------------------------------------------------------





bargaining agreement, Contract, letter of understanding or other similar
arrangement with any labor organizations, works councils, unions or
associations. Weatherford has complied in all material respects with all Laws
pertaining to the employment or termination of employment of their employees,
including all Laws relating to labor relations, privacy and protection of
personal information, equal employment opportunities fair employment practices,
prohibited discrimination, applicable information and consultation obligations,
occupational safety and health standards, terms and conditions of employment,
payment of wages, workers’ compensation, immigration and visa requirements and
other similar employment activities. Each Weatherford Employee has been paid all
wages, income and any other sum due and owing to such employee by Weatherford.


5.12    Litigation. There are no Legal Proceedings pending or, to the Knowledge
of Weatherford, threatened against or affecting Weatherford or any of its
Affiliates (i) seeking to prevent or delay the Closing or (ii) relating to the
Business, except in each case for such Legal Proceedings as have not had and
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect on the Business.


5.13    Compliance with Laws; Permits.


(a)    The Purchased Assets are being operated by Weatherford in compliance with
all Laws applicable thereto, except for such noncompliance as has not had and
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect on the Business. Neither Weatherford nor any of its
Affiliates have received any notice from any Governmental Body that the
operations of the Business are being conducted in violation of any Law or are
the subject of any investigation or review pending or threatened by any
Governmental Body relating to any alleged violation. There is no outstanding
Order of any Governmental Body against Weatherford or its Affiliates that
relates to the Purchased Assets.


(b)    Weatherford currently has all Permits which are required for the
operation of the Business as presently conducted, except where the absence of
which would not have a Material Adverse Effect. Weatherford is not in default or
violation (and no event has occurred which, with notice or the lapse of time or
both, would constitute a default or violation) of any term, condition or
provision of any Permit to which it is a party, except where such default or
violation would not have a Material Adverse Effect.


5.14    Environmental Matters. The representations and warranties contained in
this Section 5.14 are the sole and exclusive representations and warranties of
Weatherford pertaining or relating to any environmental, health or safety
matters, including any arising under any Environmental Laws. Except in each case
as would not have a Material Adverse Effect:


(a)    the operations of the Business are in compliance with all applicable
Environmental Laws and all Permits issued pursuant to Environmental Laws or
otherwise;


(b)    Weatherford has obtained all Permits required under all applicable
Environmental Laws necessary to operate the Business;


        


24

--------------------------------------------------------------------------------





(c)    Weatherford is not the subject of any outstanding Order or Contract with
any Governmental Body related to the Business respecting (i) Environmental Laws,
(ii) Remedial Action or (iii) any Release or threatened Release of a Hazardous
Material;


(d)    Weatherford has not received any written communication alleging
Weatherford may be in violation of any Environmental Law, or any Permit issued
pursuant to Environmental Law, or may have any liability under any Environmental
Law, in each case, as related to the Business;


(e)    to the Knowledge of Weatherford, there are no investigations of the
Business pending or threatened which would reasonably be expected to result in
the imposition of any liability pursuant to any Environmental Law; and


(f)    there is not located at any of the properties of Weatherford used in
connection with the Business any (i) asbestos containing material or (ii)
equipment containing polychlorinated biphenyls.


5.15    Anti-Corruption. Neither Weatherford nor any director, manager, officer,
employee, or, to the Knowledge of Weatherford, any agent or other Person
associated with or acting on behalf of Weatherford has made or received a
Prohibited Payment in connection with the Business. To the Knowledge of
Weatherford, there are no governmental investigations related to the Business or
any director, manager, officer, employee or agent or other Person associated
with or acting on behalf of the Business in any way related to compliance with
the FCPA or any other applicable Laws related to anti-corruption.
 
5.16    Compliance with Trade Laws. Weatherford has complied in all material
respects with all Laws applicable to the Business relating to customs (import
and export), export control, antiboycott, trade sanctions, embargoes and money
laundering.


5.17    Financial Advisors. No Person has acted, directly or indirectly, as a
broker, finder or financial advisor for Weatherford in connection with the
transactions contemplated by this Agreement for which Schlumberger would be
obligated to pay any fee or commission in respect thereof.


5.18    No Other Representations or Warranties; Schedules. Except for the
representations and warranties contained in this Article V (as modified by the
Schedules hereto), neither Weatherford nor any other Person makes any other
express or implied representation or warranty with respect to Weatherford, the
Business, the Purchased Assets, the Assumed Liabilities or the transactions
contemplated by this Agreement, and Weatherford disclaims any other
representations or warranties, whether made by Weatherford, any Affiliate of
Weatherford or any of their respective officers, directors, employees, agents or
representatives. Except for the representations and warranties contained in
Article V hereof (as modified by the Schedules hereto), Weatherford (i)
expressly disclaims and negates any other representation or warranty, expressed
or implied, at common law, by statute, or otherwise, relating to the condition
of the Purchased Assets (including any implied or expressed warranty of
merchantability or fitness for a particular purpose, or of conformity to


25

--------------------------------------------------------------------------------





models or samples of materials) and (ii) hereby disclaims all liability and
responsibility for any representation, warranty, projection, forecast,
statement, or information made, communicated, or furnished (orally or in
writing) to Schlumberger or representatives thereof (including any opinion,
information, projection, or advice that may have been or may be provided to
Schlumberger by any director, officer, employee, agent, consultant, or
representative of Weatherford or any of its Affiliates). The disclosure of any
matter or item in any Schedule hereto shall not be deemed to constitute an
acknowledgment that any such matter is required to be disclosed.


ARTICLE VI.


REPRESENTATIONS AND WARRANTIES OF SCHLUMBERGER
 
Except as set forth in the corresponding Section of the Disclosure Schedules, it
being understood that any such disclosure set forth in the applicable Section of
the Disclosure Schedules shall be deemed to be part of each applicable
corresponding representation and warranty hereunder, Schlumberger hereby
represents and warrants to Weatherford that:
6.1    Organization and Good Standing. Schlumberger is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Texas and has all requisite corporate power and authority to own, lease and
operate its properties and to carry on its business as now conducted.


6.2    Authorization of Agreement. Schlumberger has all requisite power,
authority and legal capacity to execute and deliver this Agreement and each
other agreement, document, or instrument or certificate contemplated by this
Agreement or to be executed by Schlumberger in connection with the consummation
of the transactions contemplated by this Agreement (the “Schlumberger
Documents”), to perform its obligations hereunder and thereunder and to
consummate the transactions contemplated hereby and thereby. The execution and
delivery of this Agreement and the Schlumberger Documents and the consummation
of the transactions contemplated hereby and thereby have been duly authorized by
all requisite corporate action on the part of Schlumberger. This Agreement has
been, and each of the Schlumberger Documents will be at or prior to the Closing,
duly and validly executed and delivered by Schlumberger and (assuming the due
authorization, execution and delivery by the other parties hereto and thereto)
this Agreement constitutes, and each of the Schlumberger Documents when so
executed and delivered will constitute, legal, valid and binding obligations of
Schlumberger enforceable against Schlumberger in accordance with their
respective terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium and similar laws affecting creditors’ rights and remedies generally,
and subject, as to enforceability, to general principles of equity, including
principles of commercial reasonableness, good faith and fair dealing (regardless
of whether enforcement is sought in a proceeding at law or in equity).


6.3    Conflicts; Consents of Third Parties.


(a)    None of the execution and delivery by Schlumberger of this Agreement or
the Schlumberger Documents, the consummation of the transactions contemplated
hereby or thereby, or compliance by Schlumberger with any of the provisions
hereof or thereof will conflict with, or result in any violation of or default
(with or without notice or lapse of time, or both) under, or give rise to
acceleration of


26

--------------------------------------------------------------------------------





rights or obligations, or a right of termination or cancellation under any
provision of (i) the certificate of incorporation and by-laws of Schlumberger;
(ii) any Contract or Permit to which Schlumberger is bound; (iii) any Order of
any Governmental Body applicable to Schlumberger; or (iv) any applicable Law,
other than, in the case of clauses (ii), (iii) and (iv), such conflicts,
violations, defaults, terminations or cancellations that would not have a
Material Adverse Effect.


(b)    No consent, waiver, approval, Order, Permit or authorization of, or
declaration or filing with, or notification to, any Person or Governmental Body
is required on the part of Schlumberger in connection with the execution and
delivery of this Agreement or the Schlumberger Documents, the compliance by
Schlumberger with any of the provisions hereof or thereof, or the consummation
of the transactions contemplated hereby or thereby, or the taking by
Schlumberger of any other action contemplated hereby or thereby, except for (i)
compliance with the applicable requirements of Antitrust Law, and (ii) for such
other consents, waivers, approvals, Orders, Permits, authorizations,
declarations, filings and notifications, the failure of which to be obtained or
made would not have a Material Adverse Effect.


6.4    Litigation. There are no Legal Proceedings pending or, to the knowledge
of Schlumberger, threatened that are reasonably likely to prohibit or restrain
the ability of Schlumberger to enter into this Agreement or consummate the
transactions contemplated hereby.


6.5    Financial Advisors. No Person has acted, directly or indirectly, as a
broker, finder or financial advisor for Schlumberger in connection with the
transactions contemplated by this Agreement for which Weatherford would be
obligated to pay any fee or commission in respect thereof.


6.6    “AS IS” Transaction. Weatherford shall convey to Schlumberger the
tangible assets included in the Purchased Assets, all in their present condition
and state of repair, with all faults, limitations and defects (hidden and
apparent) and except for those representations and warranties set forth in
Article V hereof or as otherwise expressly provided herein, without any
guarantees or warranties (whether express or implied), as to their title,
quality, merchantability or their fitness for Schlumberger’s intended use or
purpose or a particular use or purpose or any use or purpose whatsoever or as to
the validity, sufficiency, availability, ownership or non-infringement of any
Intellectual Property. Schlumberger agrees to accept the tangible assets
included in the Purchased Assets “as is”, “where is” in their present condition
and state of repair, with all faults, limitations and defects (hidden and
apparent) and, except for those representations and warranties set forth in
Article V hereof or as otherwise expressly provided herein, without any
guarantees or warranties (whether express or implied), as to their title,
quality, merchantability or their fitness for Schlumberger’s intended use or
purpose or a particular use or purpose or any use or purpose whatsoever. All
representations and warranties (whether express or implied) other than those
representations and warranties set forth in Article V hereof or otherwise
expressly set forth herein are excluded. Weatherford disclaims all liability and
responsibility for any other representation, warranty, statement or information
made or communicated (whether orally or in writing) to


27

--------------------------------------------------------------------------------





Schlumberger, including with respect to the Purchased Assets or the Assumed
Liabilities. Schlumberger acknowledges and agrees that it had the opportunity to
inspect the Purchased Assets and conduct such investigation as it considered
appropriate. In making its decision to enter into this Agreement and to
consummate the transactions contemplated herein, Schlumberger represents that it
has been permitted to conduct all due diligence inspections and reviews that it
desired to conduct and relied solely on its own independent investigation and
evaluation of the condition of the tangible assets included in the Purchased
Assets. Weatherford and Schlumberger agree that, to the extent required by
applicable Law to be effective, the disclaimers of certain representations and
warranties contained in this Section 6.5 are “conspicuous” disclaimers for the
purpose of any applicable Law.


ARTICLE VII.


COVENANTS


7.1    Consents. To the extent required by Section 3.5(c), Weatherford shall use
its commercially reasonable efforts, and Schlumberger shall cooperate with
Weatherford, to obtain at the earliest practicable date all consents and
approvals required to assign and transfer the Nonassignable Assets; provided,
however, that Weatherford shall not be obligated to take any action or incur any
expense pursuant to this Section 7.1 that it is not required to take or incur
pursuant to Section 3.5(c).


7.2    Use of Name. Schlumberger agrees that it shall as soon as practicable
after the Closing Date and in any event within ninety (90) days following the
Closing Date, cease to make any use of the name “Weatherford” or any of its
Marks, including any name or mark confusingly similar thereto (collectively, the
“Weatherford Marks”). In furtherance thereof, as promptly as practicable but in
no event later than ninety (90) days following the Closing Date, Schlumberger
shall remove, strike over or otherwise obliterate all Weatherford Marks from all
assets and materials including any vehicles, equipment, business cards,
schedules, stationery, packaging materials, displays, signs, promotional
materials, manuals, forms, computer software and other assets and materials. In
the event that Schlumberger breaches this Section 7.2, Weatherford shall be
entitled to seek specific performance and injunctive relief against further
violations, as well as any other remedies available at law or in equity.


7.3    Preservation of Records. Weatherford and Schlumberger agree that each of
them shall preserve and keep the records held by it or its Affiliates relating
to the Business for a period of seven (7) years from the Closing Date and shall
make such records and personnel available to the other as may be reasonably
required by such party in connection with, among other things, any insurance
claims by, legal proceedings or Tax audits against or governmental
investigations of Weatherford or Schlumberger or any of their respective
Affiliates or in order to enable Weatherford or Schlumberger to comply with
their respective obligations under this Agreement and each other agreement,
document or instrument contemplated hereby or thereby. In the event Weatherford
or Schlumberger wishes to destroy such records after that time, such party shall
first give ninety (90) days prior written notice to the other party and such
other party shall have the right at its option and expense, upon prior written
notice given to such party within that ninety (90) day period, to take
possession of the records within one hundred and eighty (180) days after the
date of such notice.


7.4    Publicity.


(a)    Weatherford or Schlumberger may issue any press release or public
announcement concerning this Agreement or the transactions contemplated hereby
or thereby without obtaining the prior written approval of the other party;
provided, however, that Weatherford and Schlumberger shall provide the


28

--------------------------------------------------------------------------------





other party with a draft of any such press release or public announcement and
consider such party’s comment to the same prior to the release of such.


(b)    Each of Weatherford and Schlumberger agrees that the terms of this
Agreement shall not be disclosed or otherwise made available to the public and
that copies of this Agreement shall not be publicly filed or otherwise made
available to the public, except where such disclosure, availability or filing is
required by applicable Law and only to the extent required by such Law.


7.5    Non-solicit; Confidential Information.


(a)    Non-solicit of Employees. For a period of one (1) year from and after the
Closing Date, Weatherford shall not, and shall cause its Affiliates not to,
directly or indirectly, hire or solicit, or encourage any other Person to hire
or solicit, any Transferred Employee or encourage any such individual to leave
the employment of Schlumberger. This Section 7.5(a) shall not prevent
Weatherford from soliciting any Transferred Employee who responds to a general
solicitation that is a public solicitation of prospective employees and not
directed specifically to any Transferred Employee.


(b)    Confidential Information. From and after the Closing Date, Weatherford
shall not and shall cause its Affiliates not to, directly or indirectly,
disclose, reveal, divulge or communicate to any Person other than authorized
officers, directors and employees of Schlumberger or use or otherwise exploit
for its own benefit or for the benefit of anyone other than Schlumberger, any
Confidential Information (as defined below). Weatherford shall not have any
obligation to keep confidential (or cause its officers, directors or Affiliates
to keep confidential) any Confidential Information if and to the extent
disclosure thereof is specifically required by applicable Law or court order;
provided, however, that in the event disclosure is required by applicable Law,
Weatherford shall, to the extent reasonably possible and permitted by Law or
court order, provide Schlumberger with prompt notice of such requirement prior
to making any disclosure so that Schlumberger may seek an appropriate protective
order. “Confidential Information” shall mean any confidential information with
respect to the Business, including, methods of operation, customers, customer
lists, products, prices, fees, costs, inventions, know-how, software, marketing
methods, plans, personnel, suppliers, competitors, markets or other specialized
information or proprietary matters. “Confidential Information” does not include,
and there shall be no obligation hereunder with respect to, information that (i)
is generally available to the public on the date of this Agreement or (ii)
becomes generally available to the public other than as a result of a disclosure
not otherwise permissible hereunder, or (iii) is Weatherford’s or its
Affiliates’ proprietary information to the extent not included within the
Purchased Assets.


(c)    Blue Pencil. If any court of competent jurisdiction determines that any
of the covenants set forth in this Section 7.5, or any part thereof, is
unenforceable because of the duration of such provision, such court shall have
the power to modify any such unenforceable provision in lieu of severing such
unenforceable provision from this Agreement in its entirety, whether by
rewriting the offending provision,


29

--------------------------------------------------------------------------------





deleting any or all of the offending provision, adding additional language to
this Section 7.5 or by making such other modifications as it deems warranted to
carry out the intent and agreement of the parties as embodied herein to the
maximum extent permitted by applicable Law. The parties hereto expressly agree
that this Agreement as so modified by the court shall be binding upon and
enforceable against each of them.


(d)    Equitable Relief. The covenants and undertakings contained in this
Section 7.5 relate to matters which are of a special, unique and extraordinary
character and a violation of any of the terms of this Section 7.5 may cause
irreparable injury to the parties, the amount of which will be impossible to
estimate or determine and which cannot be adequately compensated. Therefore,
Schlumberger will be entitled to seek an injunction, restraining order or other
equitable relief from any court of competent jurisdiction in the event of any
breach of this Section 7.5. The rights and remedies provided by this Section 7.5
are cumulative and in addition to any other rights and remedies which
Schlumberger may have hereunder or at law or in equity. In the event that
Schlumberger were to seek damages for any breach of this Section 7.5, the
portion of the consideration delivered to Weatherford hereunder which is
allocated by the parties to the foregoing covenant shall not be considered a
measure of or limit on such damages.


7.6    Tax Matters


(a)    Unless Schlumberger and Weatherford otherwise agree, Schlumberger,
Weatherford and their respective Affiliates shall cooperate as set forth below
with respect to Tax matters for time periods ending on or before the Closing.


(i)    Schlumberger and Weatherford shall cooperate fully, as and to the extent
reasonably requested by the other party, in connection with the filing of Tax
Returns (including Tax Returns in respect of Transfer Taxes) and any audit,
litigation or other proceeding or matter with respect to Taxes of or with
respect to the Business, Purchased Assets or Allocation. Such cooperation shall
include the retention and (upon the other party’s request) the provision of
records and information which are reasonably relevant to any such audit,
litigation or other proceeding or matter and making employees available on a
mutually convenient basis to provide additional information and explanation of
any material provided hereunder.


(ii)    Each party shall retain all books and records with respect to Tax
matters pertinent to the Business, Purchased Assets or Allocation until the
expiration of the applicable statute of limitations (and, to the extent notified
by the other party, any extensions thereof) and shall, at such time, if the
other party so requests, allow the other party to take possession of any such
books and records that are exclusively related to the Business or Purchased
Assets.


(iii)    Schlumberger shall be entitled to all refunds of Taxes (whether
received by payment, credit, offset or otherwise) for which Schlumberger is
liable under this Agreement, and Weatherford shall be entitled to all refunds of
Taxes (whether received by payment, credit, offset or otherwise) for which
Weatherford is liable under this Agreement. Each party shall use its
commercially reasonable efforts to obtain any refund of Taxes to which any other
party may be entitled pursuant to this Agreement and, upon receipt of any such
refund, shall promptly transmit such amount to the party entitled thereto.


        


30

--------------------------------------------------------------------------------





(iv)    Each party shall use its commercially reasonable efforts to obtain, when
requested by another party, any certificate or other document from any
Governmental Body.


(v)    Weatherford shall prepare and timely file, or cause to be prepared and
timely filed (taking into account all applicable extensions), all Tax Returns of
or relating to the Business or the Purchased Assets for all Tax periods ending
on or before the Closing Date.


(vi)    All Tax Returns of or relating to the Business or the Purchased Assets
for all Tax periods beginning on or before the Closing Date and ending after the
Closing Date (“Straddle Period Tax Returns”) shall be prepared and timely filed
by Schlumberger if Schlumberger or any of its Affiliates is responsible for
filing such Tax Return pursuant to applicable Law. All other Straddle Period Tax
Returns shall be prepared and timely filed by Weatherford. To the extent
permitted by applicable Law, all Straddle Period Tax Returns shall be prepared
in a manner consistent with past practice. The party preparing a Straddle Period
Tax Return shall deliver to the other party a draft of the portions of such
Straddle Period Tax Return that relate to the Business or the Purchased Assets
at least fifteen (15) days prior to the due date thereof (taking into account
any extension) and shall not unreasonably reject any comments thereto received
from such other party at least five (5) days prior to the due date thereof
(taking into account any extension). For the avoidance of doubt, notwithstanding
anything to the contrary contained in this Agreement, Schlumberger shall have no
right to prepare, file, review or comment on any income Tax Returns of
Weatherford or any of its Affiliates.


(vii)    To the extent the same are subject to indemnification pursuant to
Section 9.5, Schlumberger and its Affiliates shall promptly notify Weatherford
upon receipt by such party of written notice of any inquiries, claims,
assessments, audits or similar events with respect to Taxes of or with respect
to the Business or Purchased Assets and relating to any Tax period beginning on
or before the Closing Date (any such inquiry, claim, assessment, audit or
similar event, a “Tax Matter”). Any failure to so notify the other party of any
Tax Matter shall not relieve such other party of any liability with respect to
such Tax Matters except to the extent such party was actually and prejudiced as
a result thereof.


(viii)    Weatherford shall have sole control of the conduct of all Tax Matters,
including any settlement or compromise thereof, provided, however, that
Weatherford shall keep Schlumberger reasonably informed of the progress of any
Tax Matter and shall not effect any such settlement or compromise that would
reasonably be expected to adversely impact Schlumberger in any Tax period ending
after the Closing Date without obtaining Schlumberger’s prior written consent
thereto, which consent shall not be unreasonably withheld, conditioned or
delayed.


(ix)    The parties agree that any expenses incurred by a party in connection
with the cooperation described in this Section 7.6(a) shall be the
responsibility of the party incurring the cost and no reimbursement shall be
sought from the requesting party.


(b)    Notwithstanding anything to the contrary herein, all transfer, stamp,
documentary, sales, use, registration, value-added and other similar Taxes
(including all applicable real estate transfer


31

--------------------------------------------------------------------------------





Taxes) incurred in connection with this Agreement and the transactions
contemplated hereby (“Transfer Taxes”) will be borne by Schlumberger.
Weatherford and Schlumberger further agree to use commercially reasonable
efforts to mitigate, reduce or eliminate any such Transfer Taxes.


(c)    Schlumberger and Weatherford shall reasonably cooperate, as and to the
extent reasonably requested by the other party, in connection with the filing of
applications for exemptions in respect of Taxes that may result as a consequence
of this Agreement and the transactions contemplated hereby.


(d)    If at any time a Governmental Body, the Code or other applicable Law
requires a Person under this Agreement to make any withholding or deduction in
respect of any payments made by the Person to a recipient pursuant this
Agreement:


(i)    not less than ten (10) days prior to making any such withholding or
deduction, such Person shall provide written notice to the recipient identifying
the amount of and applicable Law requiring such withholding or deduction, and
the Person shall cooperate in good faith with the recipient to the extent
reasonable to obtain reduction of or relief from such obligation to make such
deduction or withholding;


(ii)    such Person shall withhold or deduct the amount required from the
payment otherwise payable to the recipient;


(iii)    the amount withheld or deducted shall be remitted to the relevant
Governmental Body within the time prescribed by Law;


(iv)    the Person shall promptly provide copies of any applicable remittance
documentation with the Government Body to the recipient; and


(v)    such amount that is withheld or deducted shall be considered for the
purposes of this Agreement to have been paid to the recipient by such Person in
respect of the payment.


7.7    Schlumberger Purchase under Certain Excluded Contracts. Weatherford and
Schlumberger agree that Schlumberger shall, in accordance with the terms and
conditions set forth on Exhibit A hereto, purchase the products listed on
Exhibit A hereto under (i) the Supply Agreement, dated September 29, 2011,
between Weatherford Artificial Lift Systems, LLC and Black Horse, LLC and (ii)
the Supply Agreement, dated December 31, 2014, between Weatherford International
plc and The Lubrizol Corporation.


7.8    Know-how. Schlumberger acknowledges and agrees that Weatherford shall
have five (5) Business Days after the Closing Date to deliver to Schlumberger
the Documents included in the Purchased Assets relating to End User Know-how. In
the event that, during the one (1) year period following the Closing Date,
Schlumberger identifies any Field Operations Know-how or other End User Know-how
owned by Weatherford or its Affiliates as of the Closing Date and used and
necessary for the conduct of the Business in the Territory as conducted in the
Ordinary Course of Business, Schlumberger shall so notify Weatherford and
Weatherford or its applicable Affiliate shall disclose and license royalty-free
such Field Operations Know-


32

--------------------------------------------------------------------------------





how or End User Know-how (as applicable) to Schlumberger to make, have made,
use, sell, offer for sale, or deploy any Licensed Product and Service Offering
solely for the conduct of the Business and inside the Territory, on terms
commensurate with the Inbound IP License Agreement. Such license shall be
granted retroactively, as if such Field Operations Know-how or End User Know-how
(as applicable) had been licensed as of the Closing Date. For the avoidance of
doubt, in no event shall Weatherford be required to disclose or license any
Manufacturing Know-how pursuant to this Section.


7.9    Confidentiality.


(a)    In the event that any license to Field Operations Know-how is granted
pursuant to Section 7.8, Schlumberger shall, for a period of twenty (20) years
after the effective date of such license, maintain the Field Operations Know-how
in confidence and not disclose Field Operations Know-how without Weatherford’s
prior written consent, provided, however, that Schlumberger may disclose Field
Operations Know-how to Schlumberger’s employees and contractors who:


(i)    have a need to know Field Operations Know-how for purposes of
Schlumberger’s exercise of its rights under Section 7.8;


(ii)    have been apprised of this restriction; and


(iii)    are themselves bound by written nondisclosure agreements at least as
restrictive as those set forth in this Section 7.9, provided further that
Schlumberger shall be responsible for ensuring its employees’ and contractors’
compliance with, and shall be liable for any breach by its employees and
contractors of, this Section 7.9.


(b)    Schlumberger shall use reasonable care, at least as protective as the
efforts it uses for its own confidential information, to safeguard Field
Operations Know-how licensed pursuant to Section 7.8 from use or disclosure
other than as permitted under Sections 7.8 and 7.9(a).


(c)    If Schlumberger becomes legally compelled to disclose any Field
Operations Know-how licensed pursuant to Section 7.8, then Schlumberger shall:


(i)    provide prompt written notice to Weatherford so that Weatherford may seek
a protective order or other appropriate remedy or waive their rights under this
Section 7.9; and


(ii)    disclose only the portion of Field Operations Know-how that it is
legally required to furnish.


(d)    Schlumberger’s obligations of confidentiality in this Section 7.9 shall
not extend to or include Field Operations Know-how that:
    
(i)    before receipt by Schlumberger from Weatherford or its Affiliates was (x)
publicly available or (y) obtained by Schlumberger from a source other than
Weatherford or its Affiliates, or was otherwise in Schlumberger’s possession,
free of any restrictions on its use or disclosure;


        


33

--------------------------------------------------------------------------------





(ii)    after Schlumberger’s receipt thereof (x) becomes publicly available
without the fault of or breach of this Agreement by Schlumberger or (y) is
acquired by Schlumberger from a source other than Weatherford or its Affiliates,
free of any restrictions owed to Weatherford or its Affiliates on its use or
disclosure; or


(iii)    is independently developed by an employee of Schlumberger who did not
have access to the Field Operations Know-how.


7.10    No Warranties. Weatherford does not warrant the accuracy of any Field
Operations Know-how or End User Know-how, nor does Weatherford warrant that
Licensed Product and Service Offerings performed in accordance with such Field
Operations Know-how or End User Know-how will be free from claims of
infringement of the patents, copyrights or other intellectual property rights of
any third party. Weatherford shall not incur any liability arising out of the
supply of Field Operations Know-how or End User Know-how under, in connection
with, or as a result of this Agreement, whether pursuant to warranty, contract,
negligence, or otherwise.


ARTICLE VIII.


[RESERVED]


ARTICLE IX.


INDEMNIFICATION


9.1    Survival of Representations and Warranties. The representations and
warranties of the parties contained in this Agreement shall survive the Closing
through and including the eighteen (18) month anniversary of the Closing Date;
provided, however, that (i) the representations and warranties of Weatherford
set forth in Sections 5.1, 5.2, 5.4(a), 5.6, 5.10, and 5.15 and the
representations and warranties of Schlumberger set forth in in Sections 6.1 and
6.2 (collectively, the “Fundamental Representations”) shall survive the Closing
until ninety (90) days following the expiration of the applicable statute of
limitations with respect to the particular matter that is the subject matter
thereof and (ii) the representations and warranties of Weatherford set forth in
Section 5.14 (Environmental) shall survive the Closing through and including the
24 month anniversary of the Closing Date (in each case, the “Survival Period”);
provided, further, however, that any obligations to indemnify and hold harmless
shall not terminate with respect to any Losses as to which the Person to be
indemnified shall have given notice (stating in reasonable detail the basis of
the claim for indemnification) to the indemnifying party in accordance with
Section 9.3(a) before the termination of the applicable Survival Period.


9.2    Indemnifications.


(a)    Subject to Sections 9.1, 9.4 and 9.6 hereof, Weatherford hereby agrees to
indemnify and hold Schlumberger and its directors, officers, employees,
Affiliates, agents, attorneys, representatives, successors and permitted assigns
(collectively, the “Schlumberger Indemnified Parties”) harmless from and
against:
        


34

--------------------------------------------------------------------------------





(i)    any and all losses, liabilities, obligations and damages (individually, a
“Loss” and, collectively, “Losses”) based upon, attributable to or resulting
from the failure of any representations or warranty of Weatherford set forth in
this Agreement to be true and correct in all respects at the Closing Date;


(ii)    any and all Losses based upon, attributable to or resulting from the
breach of any covenant or other agreement on the part of Weatherford under this
Agreement or any Weatherford Document;


(iii)    any and all Losses based upon or arising directly from any Excluded
Asset or any Excluded Liability; and


(iv)    any and all notices, actions, suits, proceedings, claims, demands,
assessments, judgments, costs, penalties and expenses, including attorneys’ and
other professionals’ fees and disbursements (collectively, “Expenses”) incident
to any and all Losses with respect to which indemnification is provided
hereunder or Section 9.5(a).


(b)    Subject to Sections 9.1, 9.4 and 9.6 hereof, Schlumberger hereby agrees
to indemnify and hold Weatherford and its directors, officers, employees,
Affiliates, agents, attorneys, representatives, successors and permitted assigns
(collectively, the “Weatherford Indemnified Parties”) harmless from and against:


(i)    any and all Losses based upon, attributable to or resulting from the
failure of any representations or warranty of Schlumberger set forth in this
Agreement to be true and correct in all respects at the Closing Date;


(ii)    any and all Losses based upon, attributable to or resulting from the
breach of any covenant or other agreement on the part of Schlumberger under this
Agreement or any Schlumberger Document; and


(iii)    any and all Expenses incident to any and all Losses with respect to
which indemnification is provided hereunder or Section 9.5(b).
    
9.3    Indemnification Procedures.


(a)    In the event that any Legal Proceedings shall be instituted or that any
claim or demand (“Claim”) shall be asserted by a third party in respect of which
payment may be sought under Section 9.2 hereof (regardless of the limitations
set forth in Section 9.4), the indemnified party shall reasonably and promptly
cause written notice of the assertion of any Claim of which it has knowledge
which is covered by this indemnity to be forwarded to the indemnifying party.
The indemnifying party shall have the right, at its sole option and expense, to
be represented by counsel of its choice, which must be reasonably satisfactory
to the indemnified party, and to defend against, negotiate, settle or otherwise
deal with any Claim which relates to any Losses indemnified against hereunder.
If the indemnifying party elects to defend against, negotiate, settle or
otherwise deal with any Claim which relates to any Losses indemnified against
hereunder, it shall within fifteen (15) days (or sooner, if the nature of the
Claim so requires) notify the indemnified party of its intent to do so. If the
indemnifying party elects not to defend against, negotiate, settle or otherwise
deal


35

--------------------------------------------------------------------------------





with any Claim which relates to any Losses indemnified against hereunder, the
indemnified party may defend against, negotiate, settle or otherwise deal with
such Claim at the expense of the indemnifying party. If the indemnifying party
shall assume the defense of any Claim, the indemnified party may participate, at
his or its own expense, in the defense of such Claim. The parties hereto agree
to cooperate fully with each other in connection with the defense, negotiation
or settlement of any such Claim. Notwithstanding anything in this Section 9.3 to
the contrary, neither the indemnifying party nor the indemnified party shall,
without the written consent of the other party, settle or compromise any
indemnifiable Claim or permit a default or consent to entry of any judgment
unless the claimant and such party provide to such other party an unqualified
release from all liability in respect of the indemnifiable Claim.
Notwithstanding the foregoing, if a settlement offer solely for money damages is
made by the applicable third party claimant, and the indemnifying party notifies
the indemnified party in writing of the indemnifying party’s willingness to
accept the settlement offer and, subject to the applicable limitations of
Sections 9.4, pay the amount called for by such offer, and the indemnified party
declines to accept such offer, the indemnified party may continue to contest
such indemnifiable Claim, free of any participation by the indemnifying party,
and the amount of any ultimate liability with respect to such indemnifiable
Claim that the indemnifying party has an obligation to pay hereunder shall be
limited to the lesser of (A) the amount of the settlement offer that the
indemnified party declined to accept plus the Losses of the indemnified party
relating to such indemnifiable Claim through the date of its rejection of the
settlement offer or (B) the aggregate Losses of the indemnified party with
respect to such indemnifiable Claim. If the indemnifying party makes any payment
on any indemnifiable Claim, the indemnifying party shall be subrogated, to the
extent of such payment, to all rights and remedies of the indemnified party to
any insurance benefits or other Claims of the indemnified party with respect to
such indemnifiable Claim.


(b)    After any final judgment or award shall have been rendered by a
Governmental Body of competent jurisdiction and the expiration of the time in
which to appeal therefrom, or a settlement shall have been consummated, or the
indemnified party and the indemnifying party shall have arrived at a mutually
binding agreement with respect to a Claim hereunder, the indemnified party shall
forward to the indemnifying party notice of any sums due and owing by the
indemnifying party pursuant to this Agreement with respect to such matter.


9.4    Limitations on Indemnification for Breaches of Representations and
Warranties.


(a)    An indemnifying party shall not have any liability under
Section 9.2(a)(i) or Section 9.2(b)(i) hereof unless the aggregate amount of
Losses and Expenses to the indemnified parties finally determined to arise
thereunder based upon, attributable to or resulting from the failure of any
representation or warranty to be true and correct, other than the Fundamental
Representations, exceeds $4,000,000 (the “Basket”) and, in such event, the
indemnifying party shall be required to pay only that amount that Weatherford’s
or Schlumberger’s respective indemnity obligations exceed the Basket, subject to
the Cap.


(b)    Neither Weatherford nor Schlumberger shall be required to indemnify any
Person under Sections 9.2(a)(i), 9.2(a)(ii), 9.2(b)(i) or 9.2(b)(ii) for an
aggregate amount of Losses or Expenses exceeding $43,000,000 (the “Cap”) in
connection with Losses or Expenses related to the breach of any representation
and warranty of Weatherford or Schlumberger in Articles V and VI, respectively
other than


36

--------------------------------------------------------------------------------





for the breach of any Fundamental Representation; provided, however, that if a
Loss is subject to indemnification under both (x) Section 9.2(a)(i) and (y)
Section 9.2(a)(iii), then the Cap shall not apply.


(c)    For purposes of calculating Losses hereunder, any materiality or Material
Adverse Effect qualifications in the representations, warranties, covenants and
agreements shall be ignored.


(d)    The parties shall have a duty to use their commercially reasonable
efforts to mitigate any Losses to which a right of indemnity applies hereunder.


9.5    Tax Indemnification.


(a)    Weatherford hereby agrees to be liable for and to indemnify and hold the
Schlumberger Indemnified Parties harmless from and against any and all Losses
and Expenses in respect of (i) all Taxes relating to the Business or the
Purchased Assets with respect to any Taxable period, or portion thereof, ending
on or before the Closing Date; and (ii) all Taxes of Weatherford or any member
of a consolidated, combined or unitary group of which Weatherford is or was a
member, pursuant to Treasury Regulation Section 1.1502-6(a) (or any predecessor
or successor thereof or any analogous or similar provision under state, local or
foreign Law). Notwithstanding anything to the contrary contained in this
Agreement, Weatherford shall not indemnify nor hold the Schlumberger Indemnified
Parties harmless from and against any Losses or Expenses in respect of Taxes
relating to the Business or the Purchased Assets with respect to any Taxable
period, or portion thereof, beginning after the Closing Date.


(b)    Schlumberger hereby agrees to be liable for and to indemnify and hold the
Weatherford Indemnified Parties harmless from and against any and all Losses and
Expenses in respect of (i) all Taxes relating to the Business or the Purchased
Assets with respect to any Taxable period, or portion thereof, beginning after
the Closing Date; (ii) all Transfer Taxes allocated to Schlumberger pursuant to
Section 7.6(b); and (iii) any failure by Schlumberger to timely pay any and all
Taxes or Transfer Taxes required to be borne by Schlumberger pursuant to this
Agreement.


(c)    For purposes of Section 7.6 and this Section 9.5, in the case of a
taxable period that includes the Closing Date, Taxes shall be allocated to the
periods before and after the Closing Date as follows: (i) in the case of Taxes
such as property taxes, such Taxes shall be allocated to periods before and
after the Closing Date on a per diem basis and (ii) in the case of Taxes based
on net or gross income, or transactional taxes such as sales taxes, the portion
of such Taxes allocable to the period before the Closing Date shall be computed
on the assumption that the taxable period ended on the Closing Date.


9.6    No Consequential Damages. Notwithstanding anything to the contrary
elsewhere in this Agreement, no party shall, in any event, be liable to any
other Person for any consequential, incidental, indirect, special or punitive
damages of such other Person, including loss of future revenue, income or
profits, diminution of value or loss of business reputation or opportunity
relating to the breach or alleged breach hereof, except for an indemnifying
party’s obligation to an indemnified party for consequential, incidental,
indirect, special or punitive damages of any third party.


9.7    Exclusive Remedy; Negligence of Indemnified Parties. Except for either
party’s ability to seek equitable relief under Section 7.2 and Section 7.5, the
indemnification obligations of the parties under this Article IX shall be the
exclusive remedy for any claim by any party against any other party based on the
transactions contemplated by this Agreement, and shall be effective regardless
of by whom asserted, and regardless of whether any Claim or Loss results solely
or in part from the active, passive or concurrent negligence (but not gross
negligence) of any of the parties to be indemnified; provided,


37

--------------------------------------------------------------------------------





however, and notwithstanding anything to the contrary set forth in this
Agreement, that this Section 9.7 shall not apply to liability for fraud or
Willful Breach (it being understood that, for purposes of this Agreement,
“Willful Breach” shall mean a material breach that is the consequence of an
omission by, or act undertaken by or caused by, the breaching party with the
knowledge that the omission or taking or causing of such act would cause a
breach of this Agreement). The parties acknowledge that this statement complies
with the Express Negligence Rule and is conspicuous.


ARTICLE X.


MISCELLANEOUS


10.1    Expenses. Except as otherwise provided in this Agreement, each of
Weatherford and Schlumberger shall bear their own expenses incurred in
connection with the negotiation and execution of this Agreement and each other
agreement, document and instrument contemplated by this Agreement and the
consummation of the transactions contemplated hereby and thereby.


10.2    Waiver of Jury Trial; Submission to Jurisdiction; Consent to Service of
Process.


(a)    EACH PARTY TO THIS AGREEMENT ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY
WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND
DIFFICULT ISSUES, AND THEREFORE IT HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT AND ANY OF THE
AGREEMENTS DELIVERED IN CONNECTION HEREWITH OR THE CONTEMPLATED TRANSACTIONS.
EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE EITHER OF
SUCH WAIVERS, (B) IT UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF SUCH
WAIVERS, (C) IT MAKES SUCH WAIVERS VOLUNTARILY, AND (D) IT HAS BEEN INDUCED TO
ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.


(b)    The parties hereby agree that any suit, action or proceeding seeking to
enforce any provision of, or based on any matter arising out of or in connection
with, this Agreement or the transactions contemplated hereby, whether in
contract, tort or otherwise, shall be brought in the United States District
Court for the Southern District of Texas or in any State court located in
Houston, Harris County, Texas, so long as one of such courts shall have
subject-matter jurisdiction over such suit, action or proceeding, and that any
cause of action arising out of this Agreement shall be deemed to have arisen
from a transaction of


38

--------------------------------------------------------------------------------





business in the State of Texas. Each of the parties hereby irrevocably consents
to the jurisdiction of such courts (and of the appropriate appellate courts
therefrom) in any such suit, action or proceeding and irrevocably waives, to the
fullest extent permitted by law, any objection that it may now or hereafter have
to the laying of the venue of any such suit, action or proceeding in any such
court or that any such suit, action or proceeding which is brought in any such
court has been brought in an inconvenient forum. Each of the parties hereto
agrees that a judgment in any such action may be enforced in other jurisdictions
by suit on the judgment or in any other manner provided by law.


(c)    Each of the parties hereto hereby consents to process being served by any
party to this Agreement in any suit, action or proceeding by the delivery of a
copy thereof in accordance with the provisions of Section 10.5.


10.3    Entire Agreement; Amendments and Waivers. This Agreement (including the
schedules and exhibits hereto) represents the entire understanding and agreement
between the parties hereto with respect to the subject matter hereof, and
supersedes all prior agreements, including that certain Master Formation
Agreement, dated March 24, 2017, by and among Schlumberger, Schlumberger Canada
Limited, Weatherford and Weatherford Canada Ltd., and all Schedules and Exhibits
thereto (the “MFA”), understandings, negotiations and discussions, whether oral
or written, of the parties pertaining to the subject matter hereof and the MFA.
This Agreement can be amended, supplemented or changed, and any provision hereof
can be waived, only by written instrument making specific reference to this
Agreement signed by the party against whom enforcement of any such amendment,
supplement, modification or waiver is sought. No action taken pursuant to this
Agreement shall be deemed to constitute a waiver by the party taking such action
of compliance with any representation, warranty, covenant or agreement contained
herein. The waiver by any party hereto of a breach of any provision of this
Agreement shall not operate or be construed as a further or continuing waiver of
such breach or as a waiver of any other or subsequent breach. No failure on the
part of any party to exercise, and no delay in exercising, any right, power or
remedy hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of such right, power or remedy by such party preclude any other
or further exercise thereof or the exercise of any other right, power or remedy.


10.4    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas applicable to contracts made and
performed in such State.


10.5    Notices. All notices and other communications under this Agreement shall
be in writing and shall be deemed given (i) when delivered personally by hand
(with written confirmation of receipt), (ii) when sent by e-mail (with written
confirmation of transmission) or (iii) one business day following the day sent
by overnight courier (with written confirmation of receipt), in each case at the
following addresses and facsimile numbers (or to such other address or facsimile
number as a party may have specified by notice given to the other party pursuant
to this provision):




39

--------------------------------------------------------------------------------





If to Weatherford, to:
Weatherford International plc
2000 St. James Place
Houston, Texas 77056
Attention:
General Counsel Attention, Legal.M&A@weatherford.com

With a copy (which shall not constitute notice) to:
Latham & Watkins LLP
811 Main Street, Suite 3700
Houston, Texas 77002
Attention:
Ryan J. Maierson, ryan.maierson@lw.com


 
John M. Greer, john.greer@lw.com

If to Schlumberger, to:
Schlumberger Technology Corporation
5599 San Felipe, 3rd Floor
Houston, Texas 77056
Attention:
Senior Legal Counsel , Kwilson4@slb.com

With a copy (which shall not constitute notice) to:
Baker & Hostetler LLP


811 Main Street, Suite 1100
Houston, Texas 77002
Attention:
W. Robert Shearer, rshearer@bakerlaw.com




 
John M. Greer, john.greer@lw.com

10.6    Severability. If any term or other provision of this Agreement is
invalid, illegal, or incapable of being enforced by any law or public policy,
all other terms or provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner materially
adverse to any party. Upon such determination that any term or other provision
is invalid, illegal, or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in an acceptable manner in order
that the transactions contemplated hereby are consummated as originally
contemplated to the greatest extent possible.


10.7    Binding Effect; Assignment. This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and
permitted assigns. Nothing in this Agreement shall create or be deemed to create
any third party beneficiary rights in any person or entity not a party to this
Agreement except as provided below. No assignment of this Agreement or of any
rights or obligations hereunder may be made by either Weatherford or
Schlumberger, directly or indirectly (by operation of law or otherwise), without
the prior written consent of the other parties hereto and any attempted
assignment without the required


40

--------------------------------------------------------------------------------





consents shall be void. No assignment of any obligations hereunder shall relieve
the parties hereto of any such obligations. Upon any such permitted assignment,
the references in this Agreement to Schlumberger shall also apply to any such
assignee unless the context otherwise requires.


10.8    Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same agreement.


(signature page to follow)




41

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
written above.


WEATHERFORD U.S. HOLDINGS, L.L.C.
 
 
 
 
By:
/s/ Charity R. Kohl
Name:
Charity R. Kohl
Title:
Vice President



SCHLUMBERGER TECHNOLOGY CORPORATION
 
 
 
 
By:
/s/ Judith McGlaughlin
Name:
Judith McGlaughlin
Title:
Vice President











42

--------------------------------------------------------------------------------






Exhibit A
TERMS OF PURCHASE
UNDER CERTAIN EXCLUDED CONTRACTS




43